Exhibit 10.1

EXECUTION COPY

--------------------------------------------------------------------------------

U.S. $1,500,000,000

FIVE YEAR CREDIT AGREEMENT

Dated as of April 30, 2007

Among

3M COMPANY,
as Borrower,

CITIBANK, N.A. ,
as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION
and
ABN AMRO BANK N.V.,
as Co-Documentation Agents,

and

THE BANKS NAMED HEREIN,
as Banks

--------------------------------------------------------------------------------

CITICORP GLOBAL MARKETS INC.

and

J.P. MORGAN SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners


--------------------------------------------------------------------------------


Table of Contents

 

 

 

Page

1.

DEFINITIONS

 

1

 

1.1

Generally.

 

1

 

1.2

Times.

 

10

 

 

 

 

 

2.

LINE OF CREDIT

 

10

 

2.1

Revolving Advances.

 

10

 

2.2

Swingline Advances.

 

10

 

2.3

Bid Borrowings.

 

13

 

2.4

Letters of Credit.

 

15

 

2.5

Conditions Precedent to Each Advance or Letter of Credit.

 

17

 

2.6

Increase of Commitments.

 

17

 

2.7

Extension of Commitment Termination Date.

 

19

 

 

 

 

 

3.

GUARANTY OF SEASIDE OBLIGATIONS

 

20

 

3.1

Guaranty.

 

20

 

3.2

Nature.

 

20

 

3.3

Waiver of Accommodation Party Defenses.

 

20

 

3.4

Waiver of Seaside Defenses.

 

21

 

3.5

Recourse to Seaside.

 

22

 

3.6

Application of Payments.

 

22

 

3.7

Continuing Guaranty.

 

22

 

 

 

 

 

4.

FEES AND EXPENSES

 

22

 

4.1

Facility Fee.

 

22

 

4.2

Letter of Credit Fees.

 

23

 

4.3

Expenses.

 

23

 

4.4

Additional Fees.

 

23

 

 

 

 

 

5.

INTEREST

 

23

 

5.1

Floating Rate.

 

23

 

5.2

LIBO Rate.

 

23

 

5.3

Default Rate.

 

24

 

5.4

Fees on LIBO Rate Advances; Capital Adequacy; Indemnity.

 

25

 

 

 

 

 

6.

DISBURSEMENTS AND PAYMENTS

 

27

 

6.1

Requests for Borrowings.

 

27

 

6.2

Payments.

 

28

 

6.3

Prepayments.

 

29

 

6.4

Termination or Reduction of the Commitments.

 

30

 

6.5

Taxes.

 

30

 

6.6

Judgment Currency.

 

32

 

 

 

 

 

7.

CONDITIONS PRECEDENT

 

32

 

i


--------------------------------------------------------------------------------


 

 

 

 

8.

REPRESENTATIONS AND WARRANTIES

 

32

 

 

 

 

9.

COVENANTS

 

33

 

9.1

Financial Information.

 

33

 

9.2

Covenants.

 

33

 

 

 

 

 

10.

EVENTS OF DEFAULT AND REMEDIES

 

36

 

10.1

Default.

 

36

 

10.2

Remedies.

 

37

 

10.3

Setoff.

 

37

 

10.4

Pledge of Special Deposit Account.

 

38

 

 

 

 

 

11.

AGENCY

 

38

 

11.1

Authorization.

 

38

 

11.2

Distribution of Payments and Proceeds.

 

38

 

11.3

Expenses.

 

39

 

11.4

Payments Received Directly by Banks.

 

40

 

11.5

Indemnification.

 

40

 

11.6

Limitations on Agent’s Power.

 

40

 

11.7

Exculpation of the Agent by the Banks.

 

41

 

11.8

Agent and Affiliates.

 

41

 

11.9

Credit Investigation.

 

41

 

11.10

Resignation.

 

41

 

11.11

Assignments and Participations.

 

42

 

11.12

Syndication Agent and Co-Documentation Agents.

 

44

 

 

 

 

 

12.

MISCELLANEOUS

 

44

 

12.1

365-Day Year.

 

44

 

12.2

GAAP.

 

44

 

12.3

No Waiver; Cumulative Remedies.

 

44

 

12.4

Amendments, Etc.

 

44

 

12.5

Binding Effect: Assignment.

 

44

 

12.6

New York Law.

 

44

 

12.7

Severability of Provisions.

 

45

 

12.8

Integration.

 

45

 

12.9

Notice.

 

45

 

12.10

Indemnification by the Borrower.

 

46

 

12.11

Customer Identification - USA Patriot Act Notice.

 

46

 

12.12

Execution in Counterparts.

 

47

 

12.13

Waiver of Jury Trial.

 

47

 

12.14

Jurisdiction.

 

47

 

12.15

Substitution of Currency.

 

47

 

ii


--------------------------------------------------------------------------------


Five Year Credit Agreement

Dated as of April 30, 2007

3M Company, a Delaware corporation, the Banks, as defined below, and Citibank,
N.A., a national banking association, as Administrative Agent for the Banks,
hereby agree as follows:


1.             DEFINITIONS


1.1          GENERALLY.

“Additional Bank” means a Bank that becomes a party hereto pursuant to Section
2.6 or 2.7.

“Advance” means a Revolving Advance, a Swingline Advance, or a Bid Loan.

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

“Agent” means Citibank, in its capacity as lead arranger and administrative
agent for the Banks hereunder.

“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at 388
Greenwich Street, New York, New York 10013, Account No. 36852248, Attention: 
Bank Loan Syndications, (b) in the case of Advances denominated in any Committed
Currency, the account of the Agent designated in writing from time to time by
the Agent to the Borrower and the Banks for such purpose and (c) in any such
case, such other account of the Agent as is designated in writing from time to
time by the Agent to the Borrower and the Banks for such purpose.

“Aggregate Commitment Amount” means the sum of each Bank’s Commitment.

“Aggregate Outstandings” means, at any time, an amount equal to the sum of 
(i) the aggregate principal balance of the Revolving Advances then outstanding,
(ii) the aggregate principal amount of the Bid Loans then outstanding, (iii) the
aggregate principal balance of the Swingline Advances then outstanding, and (iv)
the L/C Amount then outstanding.

“Agreement” means this Five Year Credit Agreement.

“Applicable Fee Percentage” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:


--------------------------------------------------------------------------------


 

Public Debt Rating
S&P/Moody’s

 

Applicable Fee
Percentage


Level 1
AA- / Aa3 or above

 

0.040%


Level 2
Lower than Level 1 but at least A- / A3

 

0.060%


Level 3
Lower than Level 2

 

0.080%

“Applicable Margin” means, as of any date, a percentage per annum equal to the
sum of (i) the Utilization Fee, if any, as of such date, plus (ii) the
percentage determined by reference to the Public Debt Rating in effect on such
date as set forth below:

Public Debt Rating
S&P/Moody’s

 

Applicable Margin for
Floating Rate Advances

 

Applicable Margin for
LIBO Rate Advances


Level 1
AA- / Aa3 or above

 

0.00%

 

0.110%


Level 2
Lower than Level 1 but at least A- / A3

 

0.00%

 

0.190%


Level 3
Lower than Level 2

 

0.00%

 

0.270%

“Assignment Certificate” means a certificate, acceptable to the Agent in form
and substance, assigning a Bank’s rights and obligations under this Agreement or
a related document pursuant to Section 11.11.

“Banks” means Citibank, acting on its own behalf and not as Agent; and each
other Person (other than the Borrower) that is a party hereto or hereafter
becomes a party hereto pursuant to the procedures set forth in Sections 2.6, 2.7
or 11.11.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of (i) the
rate of interest publicly announced by Citibank, N.A. in New York, New York from
time to time as its “base” rate of interest or (ii) the Federal Funds Rate plus
one-half of one percent (.50%).

“Bid Borrowing” means a borrowing under Section 2.3 consisting of Bid Loans made
to the Borrower at the same time by one or more Banks.  All Bid Loans made
pursuant to a single Bid Borrowing Request shall constitute a single Bid
Borrowing even if such Bid Borrowing Request requested Bid Loan Quotes covering
multiple Interest Periods.

“Bid Borrowing Request” has the meaning specified in Section 2.3(a).

“Bid Loan” means a loan by a Bank pursuant to Section 2.3.

“Bid Loan Quote” means an offer by a Bank to make a Bid Loan in accordance with
Section 2.3.

2


--------------------------------------------------------------------------------


“Borrower” means 3M Company, a Delaware corporation.

“Borrowing” means a borrowing under Section 2.1 consisting of simultaneous pro
rata Advances to the Borrower by each of the Banks severally.

“Business Day” means a day other than a Saturday, Sunday, United States national
holiday or other day on which banks in New York are permitted or required by law
to close.  Whenever the context relates to a LIBO Rate, amounts bearing interest
at a LIBO Rate, or a Bid Loan, “Business Day” means a day (i) that meets the
foregoing definition, and (ii) on which dealings are carried on in the London
interbank market and banks are open for business in London and in the country of
issue of the currency of such LIBO Rate Advance (or, in the case of an Advance
denominated in Euro, on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer (TARGET) System is open).

“Citibank” means Citibank, N.A., a national banking association.

“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, Euros and any other currency that is freely
convertible into Dollars and agreed to by all Banks.

“Commitment” means, with respect to each Bank, (a) the Dollar amount set forth
opposite such Bank’s name on the signature pages hereof or if such Bank is an
Additional Bank or if such Bank has entered into an Assignment Certificate, the
Dollar amount set forth for such Bank in the records maintained by the Agent, as
such amount may be reduced pursuant to Section 6.4 or increased pursuant to
Section 2.6, or (b) the commitment of that Bank to make Advances hereunder, as
the context may require.

“Commitment Termination Date” means April 30, 2012, subject to the extension
thereof pursuant to Section 2.7 or, if earlier, the date on which the Banks’
Commitments are terminated pursuant to Section 10 or by agreement of the
parties; provided, however, that the Commitment Termination Date of any Bank
that is a Non-Consenting Bank to any requested extension pursuant to Section 2.7
shall be the Commitment Termination Date in effect immediately prior to the
applicable Extension Date for all purposes of this Agreement.

“Committed Outstandings” means, at any time with respect to any Bank, an amount
equal to the sum of  (i) the aggregate principal balance of that Bank’s
Revolving Advances then outstanding (based on the Equivalent in Dollars at such
time), (ii) that Bank’s Percentage of the sum of (A) aggregate principal balance
of the Swingline Advances then outstanding, and (B) the L/C Amount then
outstanding.

“Credit Exposure” means, with respect to any Bank (i) at any time prior to
termination of the Commitments in full, such Bank’s Commitment (whether used or
unused), or (ii) thereafter, such Bank’s Committed Outstandings.

“Default” means an event that, with the giving of notice, the passage of time or
both, would constitute an Event of Default.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

3


--------------------------------------------------------------------------------


“EBITDA” means, for any period, net income (or net loss) plus the sum of
(a) interest expense, (b) income tax expense, (c) depreciation expense and
(d) amortization expense, in each case determined in accordance with GAAP for
such period.

“EBITDA to Interest Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (i) consolidated EBITDA of the Borrower and its subsidiaries for the
period of four consecutive Fiscal Quarters then ended to (ii) interest payable
on, and amortization of debt discount in respect of, all Funded Debt of the
Borrower and its subsidiaries during such period of four Fiscal Quarters.

“Eligible Assignee” means (i) any Bank or any Affiliate of any Bank; (ii) a
commercial bank organized under the laws of the United States or any state
thereof; or (iii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of such country;  provided that (x)
neither any Borrower nor any Affiliate of any Borrower shall be an Eligible
Assignee, (y) any Eligible Assignee or any corporation controlling such Eligible
Assignee must also have senior unsecured long-term debt ratings which are rated
at least A- (or the equivalent) as publicly announced by S&P or A3 (or the
equivalent) as publicly announced by Moody’s or Fitch, and (z) any Eligible
Assignee or any corporation controlling such Eligible Assignee must have
shareholders’ equity in an amount not less than $3,000,000,000.

“Equivalent” in Dollars of any Committed Currency or in any Committed Currency
of Dollars on any date, means the quoted spot rate appearing at
oanda.com/convert/classic or, if such rate is not available, the rate at which
the Agent offers, in accordance with normal banking industry practice, to
exchange Dollars or such Committed Currency for such Committed Currency or
Dollars, as the case may be, in New York, New York prior to 4:00 P.M. (New York
time) on such date.

“ERISA” means the Employment Retirement Security Act of 1974, as amended from
time to time, and the regulations and rulings issued thereunder.

“EURIBO Rate” means, for any Interest Period, the rate appearing on Page 248 of
the Moneyline Telerate Service (or on any successor or substitute page of such
Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Agent from time to time for purposes of providing
quotations of interest rates applicable to deposits in Euro by reference to the
Banking Federation of the European Union Settlement Rates for deposits in Euro)
at approximately 10:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Euro with a
maturity comparable to such Interest Period; provided, however, that if such
page is no longer available, the EURIBO Rate shall be determined by the Agent on
the basis of a substantially comparable source of the Agent’s selection and
acceptable to the Banks, for the number of days comprised therein and in an
amount equal or comparable to the amount of the LIBO Rate Advance of the Agent
(in its individual capacity) to be outstanding during such Interest Period.

4


--------------------------------------------------------------------------------


“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.

“Event of Default” means an event specified in Section 10.1.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three federal funds brokers of
recognized standing selected by it.

“Fee Letter” means one or more separate agreements between the Borrower and the
Agent, setting forth the terms of certain fees to be paid by the Borrower to the
Agent for the benefit of the Banks and/or for the Agent’s own behalf, as more
fully set forth therein.

“Fiscal Quarter” means any of the four periods, each approximately three
calendar months in length, comprising the Borrower’s fiscal year.

“Fitch” means Fitch, Inc.

“Floating Rate” means, for any period, a fluctuating interest rate per annum
equal for each such day during such period to the sum of the Base Rate for such
day, plus the Applicable Margin for such day.

“Funded Debt” means the sum of (i) all obligations of the Borrower and its
subsidiaries for borrowed money, including but not limited to principal and
interest with respect to all indebtedness hereunder and all other senior or
subordinated debt for borrowed money, (ii) all purchase money obligations of the
Borrower and its subsidiaries, including obligations under any capitalized
lease, (iii) the face amount of all letters of credit issued for the account of
the Borrower and its subsidiaries, including but not limited to any Letters of
Credit (as defined herein), and (iv) all other interest-bearing obligations of
the Borrower and its subsidiaries that are required to be listed as a liability
on a balance sheet under GAAP. All determinations under this definition shall be
made with respect to the Borrower and its subsidiaries on a consolidated basis.

“GAAP” has the meaning set forth in Section 12.2.

“Interest Period” means (i) with respect to any Bid Borrowing, a period of not
more than 30 days, as elected by the Borrower in the applicable Bid Borrowing
Request, and (ii) for each LIBO Rate Advance comprising part of the same
Borrowing, the period commencing on the date of such LIBO Rate Advance or the
date of the Conversion of any Base Rate Advance into such LIBO Rate Advance and
ending on the last day of the period selected by the Borrower pursuant to the
provisions of Section 5.2 and, thereafter, with respect to Eurodollar Rate
Advances, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Borrower pursuant to the provisions of Section 5.2.  The duration of each
such Interest Period shall be one, two, three or six months, and

5


--------------------------------------------------------------------------------


subject to clause (c) of this definition, nine months, as the Borrower may, upon
notice received by the Agent not later than 11:00 a.m. (New York City time) on
the third Business Day prior to the first day of such Interest Period, select;
provided, however, that:

(a)          the Borrower may not select any Interest Period that ends after the
Commitment Termination Date unless, after giving effect to any reduction of the
Commitments on such Commitment Termination Date, the aggregate principal amount
of Base Rate Advances and of LIBO Rate Advances having an Interest Period that
end on or prior to such Commitment Termination Date shall be at least equal to
the aggregate principal amount of Advances due and payable on or prior to such
date;

(b)          Interest Periods commencing on the same date for LIBO Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c)          the Borrower shall not be entitled to select an Interest Period
having duration of nine months unless, by 2:00 P.M. (New York City time) on the
third Business Day prior to the first day of such Interest Period, each Bank
notifies the Agent that such Bank will be providing funding for such Revolving
Borrowing with such Interest Period (the failure of any Bank to so respond by
such time being deemed for all purposes of this Agreement as an objection by
such Bank to the requested duration of such Interest Period); provided that, if
any or all of the Banks object to the requested duration of such Interest
Period, the duration of the Interest Period for such Borrowing shall be one,
two, three or six months, as specified by the Borrower requesting such Revolving
Borrowing in the applicable Notice of Borrowing as the desired alternative to an
Interest Period of nine months;

(d)          whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and

(e)          whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

“Issuing Bank” means Wells Fargo Bank, National Association, or any other Bank
designated by the Borrower that expressly agrees to perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as an Issuing Bank that agrees to be an Issuing
Bank hereunder and notified the Agent of its designation as an Issuing Bank.

“L/C Amount” means the sum of (i) the aggregate face amount of all issued and
outstanding Letters of Credit, plus (ii) Unreimbursed L/C Obligations.

6


--------------------------------------------------------------------------------


“L/C Sublimit” means $150,000,000.

“Letter of Credit” means (i) the Letters of Credit issued by any Issuing Bank
for the benefit of the Borrower or Seaside and described in Exhibit F hereto,
and (ii) any other Letter of Credit, as defined in Section 2.4.

“Letter of Credit Fee Percentage” means, as of any date, a percentage per annum
equal to the Applicable Margin then in effect with respect to Advances bearing
interest at a LIBO Rate (whether or not any such Advances are then outstanding).

“LIBO Base Rate” means, with respect to any Interest Period for each LIBO Rate
Advance comprising part of the same Revolving Borrowing, (a) in the case of any
Revolving Credit Advance denominated in Dollars or any Committed Currency other
than Euro, the rate per annum which appears on Reuters Screen LIBOR01 Page (or
any successor page) as the London interbank offered rate for deposits in Dollars
or the applicable Committed Currency at approximately 11:00 a.m. London time on
the date two Business Days before the commencement of such Interest Period as
the rate at which deposits in immediately available funds are offered on the
London interbank market for a term substantially equivalent to the applicable
Interest Period; provided, however, that if such page is no longer available,
the LIBO Base Rate shall be determined by the Agent on the basis of a
substantially comparable source of the Agent’s selection and acceptable to the
Banks, for the number of days comprised therein and in an amount equal or
comparable to the amount of the LIBO Rate Advance of the Agent (in its
individual capacity) to be outstanding during such Interest Period or (b) in the
case of any LIBO Rate Advance denominated in Euros, the EURIBO Rate.

“LIBO Rate” means the annual rate equal to the sum of (i) the rate obtained by
dividing (a) the applicable LIBO Base Rate, by (b) a percentage equal to 100%
minus the Federal Reserve System requirement (expressed as a percentage)
applicable to such deposits, and (ii) the Applicable Margin.

“Loan Documents” means this Agreement, the Notes, any Fee Letters, any
Reimbursement Agreements and any other document related hereto, together with
all amendments, modifications and restatements thereof.

“Moody’s” means Moody’s Investors Service, Inc.

“Non-Consenting Bank” has the meaning specified in Section 2.7.

“Notes” means the Revolving Notes and the Swingline Note, collectively.

“Obligations” means, collectively, the Advances, the Borrower’s obligation to
repay Bid Loans, and any Unreimbursed L/C Obligations.

“Payment Office” means, for any Committed Currency, such office of Citibank as
shall be from time to time selected by the Agent and notified by the Agent to
the Borrower and the Banks.

“PBGC” means the Pension Benefit Guaranty Corporation.

7


--------------------------------------------------------------------------------


“Percentage” means, with respect to each Bank, the ratio of (i) that Bank’s
Credit Exposure, to (ii) the aggregate Credit Exposure of all of the Banks.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower. 
For purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Fee
Percentage shall be determined by reference to the available rating; (b) if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Margin and the Applicable Fee Percentage will be set in accordance
with Level 3 under the definition of “Applicable Margin” or “Applicable Fee
Percentage”, as the case may be; (c) if the ratings established by S&P and
Moody’s shall fall within different but adjacent levels, the Applicable Margin
shall be based upon the higher rating; (d) if the ratings established by S&P and
Moody’s shall fall within different levels that are not adjacent, the Applicable
Margin shall be determined by the level immediately above the lower rating;
(e) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (f) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.

“Reimbursement Agreement” means any letter of credit application and
reimbursement agreement required by an Issuing Bank as a condition to issuance
of any Letter of Credit.

“Required Banks” means one or more Banks having an aggregate Percentage of at
least fifty-one percent (51%).

“Revolving Advance” means an advance under Section 2.1.

“Revolving Borrowing Minimum” means, in respect of Revolving Advances
denominated in Dollars, $10,000,000, in respect of Revolving Advances
denominated in Sterling, £5,000,000 and, in respect of Revolving Advances
denominated in Euros, €10,000,000.

“Revolving Note” means a note in substantially the form of Exhibit C hereto with
all blanks appropriately completed, together with any modifications and
extensions thereof and any note or notes issues in renewal thereof or
substitution or replacement therefor.

“S&P” means Standard & Poor’s Rating Group, a division of The McGraw-Hill
Companies, Inc.

“Seaside” means Seaside Insurance Limited, a Bermuda corporation.

“Seaside Obligations” means all obligations of Seaside to any Issuing Bank, the
Agent or the Banks arising under or related to any Letter of Credit or any
Reimbursement Agreement, including but not limited to Seaside’s obligations to
reimburse the applicable Issuing Bank for

8


--------------------------------------------------------------------------------


any amount drawn under any Letter of Credit and to pay interest on any such
amount, Seaside’s obligation to pay fees in connection with any Letter of
Credit, and any indemnification obligations of Seaside relating to any Letter of
Credit, in each case whether such obligation arises under this Agreement or
under a Reimbursement Agreement, and including but not limited to any notes
issued in substitution for all or any portion of such obligations.

“Securitization Entity” means a corporation, partnership, trust, limited
liability company or other entity that is formed for the purpose of effecting or
facilitating a Securitization Transaction and which engages in no business and
incurs no indebtedness or other liabilities other than those related to or
incidental to a Securitization Transaction.

“Securitization Transaction” means a transaction or series of related
transactions pursuant to which a corporation, partnership, trust, limited
liability company or other entity incurs obligations or issues interests, the
proceeds of which are used to finance a discrete pool (which may be fixed or
revolving) of receivables or other financial assets.

“Special Deposit Account” means an account maintained with the Agent in which
funds are deposited pursuant to Section 2.4(f) or Section 10.2(c).

“Swingline Advance” has the meaning set forth in Section 2.2.

“Swingline Bank” means Citibank, in its capacity as the Bank making Swingline
Advances under Section 2.2, and any successor in such capacity.

“Swingline Commitment” means the Swingline Bank’s obligation to make Swingline
Advances pursuant to Section 2.2.

“Swingline Commitment Amount” means, at any time, the lesser of (i) $50,000,000,
or (ii) the excess, if any, of the Aggregate Commitment Amount over the
Aggregate Outstandings at such time.

“Swingline Note” means a promissory note in substantially the form of Exhibit D,
duly executed by the Borrower and payable to the order of the Swingline Bank in
a face principal amount equal to the Swingline Commitment, together with any
note or notes issued in substitution therefor or replacement thereof and any
amendments or modifications thereto.

“Unreimbursed L/C Obligations” means, at any time, the aggregate amount drawn
under Letters of Credit for which the Banks have neither been reimbursed nor
made any Advance.

“Utilization Fee” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

9


--------------------------------------------------------------------------------


 

Public Debt Rating - S&P/Moody’s

 

Utilization Fee


Level 1
AA- / Aa3 or above

 

0.025%


Level 2
Lower than Level 1 but at least A- / A3

 

0.050%


Level 3
Lower than Level 2

 

0.050%

provided, however, that if as of any date of determination the Aggregate
Outstandings are less than or equal to fifty percent (50%) of the Aggregate
Commitment Amount, the Utilization Fee for such date shall be 0%.


1.2          TIMES

All references to times of day in this Agreement shall be references to New
York, New York time unless otherwise specifically provided.


2.             LINE OF CREDIT


2.1          REVOLVING ADVANCES.

Each Bank severally agrees, on the terms and conditions hereinafter set forth,
to make Advances (each, a “Revolving Advance”) to the Borrower from time to time
on any Business Day during the period from the Effective Date until the
Commitment Termination Date applicable to such Bank in accordance with this
Section 2.1; provided, however, that no Bank shall have any obligation to make
any Revolving Advance if, after giving effect to such Advance, (i) that Bank’s
Committed Outstandings (based in respect of any Revolving Advances to be
denominated in a Committed Currency by reference to the Equivalent thereof in
Dollars determined on the date of delivery of the applicable request for such
Revolving Borrowing) would exceed that Bank’s Commitment, or (ii) the Aggregate
Outstandings (based in respect of any Revolving Credit Advances to be
denominated in a Committed Currency by reference to the Equivalent thereof in
Dollars determined on the date of delivery of the applicable request for such
Revolving Borrowing) would exceed the Aggregate Commitment Amount.  The credit
facility established hereby is revolving; subject to the terms and conditions of
this Agreement, the Borrower may borrow, prepay pursuant to Section 6.3 and
reborrow under this Section 2.1.  The obligations of the Banks hereunder shall
be several, but not joint.  The Borrower’s obligation to repay all Advances made
by each Bank under this Section will be evidenced by the Borrower’s Revolving
Note of even date herewith, payable to the order of that Bank in a face
principal amount equal to that Bank’s Commitment.


2.2          SWINGLINE ADVANCES.

In order to accommodate the Borrower’s need for short-term revolving credit, the
Swingline Bank agrees to make advances on the terms and subject to the
conditions set forth in this Section (each a “Swingline Advance”).

10


--------------------------------------------------------------------------------



(A)                                  SWINGLINE ADVANCES SHALL BE AVAILABLE
DURING THE PERIOD FROM THE DATE OF THIS AGREEMENT THROUGH AND INCLUDING THE
COMMITMENT TERMINATION DATE APPLICABLE TO THE SWINGLINE BANK.  EACH SWINGLINE
ADVANCE SHALL BE DENOMINATED IN DOLLARS.


(B)                                 THE SWINGLINE BANK SHALL HAVE NO OBLIGATION
TO MAKE ANY SWINGLINE ADVANCE IF, AFTER GIVING EFFECT TO SUCH SWINGLINE ADVANCE,
(I) THE AGGREGATE AMOUNT OF SWINGLINE ADVANCES THEN OUTSTANDING WOULD EXCEED THE
SWINGLINE COMMITMENT AMOUNT, (II) THE AGGREGATE OUTSTANDINGS WOULD EXCEED THE
AGGREGATE COMMITMENT AMOUNT, OR (III) THE AGGREGATE OUTSTANDINGS WOULD EXCEED
THE COMMITMENTS OF THE BANKS HAVING A COMMITMENT TERMINATION DATE THAT IS LESS
THAN TEN BUSINESS DAYS AFTER THE DATE OF SUCH SWINGLINE ADVANCE.


(C)                                  EACH SWINGLINE ADVANCE SHALL OCCUR
FOLLOWING WRITTEN OR TELEPHONIC REQUEST TO THE SWINGLINE BANK FROM ANY PERSON
PURPORTING TO BE AUTHORIZED TO REQUEST ADVANCES ON BEHALF OF THE BORROWER.  EACH
SUCH NOTICE OR REQUEST MUST BE RECEIVED BY THE SWINGLINE BANK NO LATER THAN 1:00
P.M. ON THE BUSINESS DAY ON WHICH THE SWINGLINE ADVANCE IS TO OCCUR AND SHALL
SPECIFY (I) THAT THE BORROWER IS REQUESTING A SWINGLINE ADVANCE, AND (II) THE
AMOUNT THEREOF.  PRIOR TO THE CLOSE OF BUSINESS ON THE DAY IT RECEIVES THE
NOTICE OR REQUEST, THE SWINGLINE BANK SHALL DISBURSE THE SWINGLINE ADVANCE BY
CREDITING THE SAME TO THE BORROWER’S DEMAND DEPOSIT ACCOUNT MAINTAINED WITH THE
AGENT OR IN SUCH OTHER MANNER AS THE SWINGLINE BANK AND THE BORROWER MAY FROM
TIME TO TIME AGREE IN WRITING.  THE SWINGLINE BANK SHALL HAVE NO OBLIGATION TO,
AND SHALL NOT, DISBURSE ANY SWINGLINE ADVANCE IF ANY CONDITION SET FORTH IN
SECTION 2.5 HAS NOT BEEN SATISFIED ON THE DAY OF THE REQUESTED SWINGLINE
ADVANCE.  EACH SWINGLINE ADVANCE SHALL BE IN THE AMOUNT OF $10,000,000 OR MORE.


(D)                                 EACH SWINGLINE ADVANCE SHALL BEAR INTEREST
AT AN ANNUAL RATE EQUAL TO THE FLOATING RATE.  INTEREST ON THE SWINGLINE ADVANCE
SHALL BE PAYABLE IN ARREARS ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND
DECEMBER, AND ON THE FINAL COMMITMENT TERMINATION DATE.


(E)                                  THE SWINGLINE ADVANCES SHALL BE EVIDENCED
BY THE SWINGLINE NOTE.


(F)                                    THE BORROWER SHALL REPAY THE PRINCIPAL OF
THE SWINGLINE ADVANCES IN FULL NOT LESS FREQUENTLY THAN ONCE EVERY TEN BUSINESS
DAYS, AND UPON SUCH REPAYMENT IN FULL, SHALL NOT REQUEST ANOTHER SWINGLINE
ADVANCE FOR AT LEAST ONE FULL BUSINESS DAY.  THE BORROWER MAY USE THE PROCEEDS
OF AN ADVANCE MADE PURSUANT TO SECTION 2.1 TO REPAY ANY SWINGLINE ADVANCE.


(G)                                 THE SWINGLINE BANK MAY AT ANY TIME AND FROM
TIME TO TIME (WHETHER BEFORE OR AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT), BY
NOTICE TO THE AGENT NOT LATER THAN 1:00 P.M. ON ANY BUSINESS DAY, REQUEST THAT
THE BANKS MAKE REVOLVING ADVANCES IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE
THEN-OUTSTANDING PRINCIPAL AMOUNT OF THE SWINGLINE ADVANCES.  UPON RECEIVING
SUCH NOTICE AND REQUEST, AND IN ANY EVENT NOT LATER THAN 2:00 P.M. ON THE DATE
OF THE NOTICE AND REQUEST, THE AGENT SHALL NOTIFY EACH BANK OF THE AMOUNT OF THE
REQUESTED BORROWING, THAT THE

11


--------------------------------------------------------------------------------



PROCEEDS OF THE BORROWING ARE TO BE USED TO REPAY A SWINGLINE ADVANCE AND OF THE
AMOUNT OF EACH BANK’S ADVANCE WITH RESPECT THERETO.  UNLESS ONE OF THE EVENTS
DESCRIBED IN SECTION 10.1(J) SHALL HAVE OCCURRED, SO LONG AS A BANK RECEIVES
SUCH NOTICE FROM THE AGENT PRIOR TO 2:00 P.M. ON THE DATE THE REQUESTED
BORROWING IS TO OCCUR, EACH BANK SHALL MAKE ITS ADVANCE WITH RESPECT TO THAT
BORROWING AVAILABLE TO THE AGENT BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS
TO THE AGENT NOT LATER THAN 3:00 P.M. ON THE SAME DAY.  PRIOR TO THE CLOSE OF
BUSINESS ON THE SAME DAY, THE AGENT WILL DISBURSE THE BORROWING BY CREDITING THE
SAME TO THE ACCOUNT OF THE SWINGLINE BANK.  ANY ADVANCES MADE BY BANKS PURSUANT
TO THIS SECTION 2.2(G) SHALL INITIALLY BEAR INTEREST AT THE BASE RATE, BUT THE
RATE OF INTEREST THAT APPLIES TO SUCH ADVANCES MAY BE CONVERTED PURSUANT TO
SECTION 5.2, AND SUCH ADVANCES SHALL IN ALL OTHER RESPECTS BE TREATED IN THE
SAME MANNER AS ADVANCES MADE PURSUANT TO SECTION 2.1.


(H)                                 THE BORROWER MAY PREPAY ANY SWINGLINE
ADVANCE ON THE BUSINESS DAY IT IS MADE OR ON ANY SUBSEQUENT BUSINESS DAY;
PROVIDED, HOWEVER, THAT EACH SUCH PARTIAL PREPAYMENT SHALL BE IN THE PRINCIPAL
AMOUNT OF $10,000,000 OR MORE.


(I)                                     IN THE EVENT THAT ONE OF THE EVENTS OF
DEFAULT DESCRIBED IN SECTION 10.1(J) SHALL HAVE OCCURRED, THE AGENT SHALL
IMMEDIATELY NOTIFY THE SWINGLINE BANK AND THE BANKS, AND, IF ANY SWINGLINE
ADVANCES OR INTEREST THEREON IS OUTSTANDING ON SUCH DAY IT RECEIVES NOTICE, EACH
BANK WILL PURCHASE FROM THE SWINGLINE BANK AN UNDIVIDED PARTICIPATION INTEREST
IN THE SWINGLINE ADVANCE AND INTEREST THEREON IN AN AMOUNT EQUAL TO ITS
PERCENTAGE OF SUCH SWINGLINE ADVANCE.  UPON REQUEST, EACH BANK WILL PROMPTLY
TRANSFER TO THE SWINGLINE BANK, IN IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT OF
ITS PARTICIPATION AND UPON RECEIPT THEREOF THE SWINGLINE BANK WILL DELIVER TO
SUCH BANK A LOAN PARTICIPATION CERTIFICATE, DATED THE DATE OF RECEIPT OF SUCH
FUNDS AND IN SUCH AMOUNT.  THEREAFTER, THE SWINGLINE BANK SHALL MAKE NO FURTHER
SWINGLINE ADVANCES, ANY PAYMENTS RECEIVED DIRECTLY BY THE SWINGLINE BANK WITH
RESPECT TO THE SWINGLINE ADVANCES SHALL BE TREATED AS EXCESS PAYMENTS SUBJECT TO
SECTION 11.4, AND ALL OTHER PAYMENTS MADE BY THE BORROWER SHALL BE APPLIED IN
THE MANNER REQUIRED BY SECTION 11.2.


(J)                                     EACH BANK’S OBLIGATION TO MAKE A
REVOLVING ADVANCE UNDER PARAGRAPH (G) OR TO PURCHASE A PARTICIPATION IN A
SWINGLINE ADVANCE UNDER PARAGRAPH (I) SHALL BE ABSOLUTE AND UNCONDITIONAL, AND
SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING BUT NOT LIMITED TO (I) ANY
SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT THAT SUCH BANK OR ANY
OTHER PERSON MAY HAVE AGAINST THE SWINGLINE BANK, (II) THE OCCURRENCE OR
CONTINUANCE OF A DEFAULT OR EVENT OF DEFAULT OR THE TERMINATION OF THE
COMMITMENTS, (III) ANY ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE)
OF THE BORROWER OR ANY OTHER PERSON, (IV) ANY BREACH OF THIS AGREEMENT BY THE
BORROWER OR ANY OTHER BANK, OR (V) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT
WHATSOEVER, WHETHER OR NOT SIMILAR TO THE FOREGOING.


(K)                                  ANY SWINGLINE ADVANCES THAT ARE OUTSTANDING
ON THE COMMITMENT TERMINATION DATE SHALL BE PAID IN FULL ON SUCH DATE, WITH ALL
ACCRUED INTEREST.

12


--------------------------------------------------------------------------------



2.3          BID BORROWINGS.


(A)                                  THE BORROWER MAY FROM TIME TO TIME DELIVER
TO THE AGENT A REQUEST (A “BID BORROWING REQUEST”) THAT THE AGENT SOLICIT OFFERS
TO MAKE BID LOANS DENOMINATED IN DOLLARS FROM THE BANKS.  EACH SUCH REQUEST
SHALL BE MADE NO LATER THAN 10:00 A.M. ON THE FOURTH BUSINESS DAY BEFORE THE DAY
OF THE PROPOSED BID BORROWING.  EACH SUCH REQUEST SHALL STATE (I) THE DAY OF THE
PROPOSED BID BORROWING (WHICH DAY SHALL BE A BUSINESS DAY), (II) THE AGGREGATE
AMOUNT OF THE PROPOSED BID BORROWING, AND (III) THE INTEREST PERIOD OR INTEREST
PERIODS WITH RESPECT TO SUCH BID BORROWING (AND, IF MORE THAN ONE INTEREST
PERIOD IS TO BE APPLICABLE, THE DURATION OF EACH SUCH INTEREST PERIOD AND THE
PORTION OF THE BID BORROWING THAT WILL BE SUBJECT TO EACH SUCH INTEREST
PERIOD).  EACH BID BORROWING REQUEST SHALL BE IN AN AMOUNT EQUAL TO AN INTEGRAL
MULTIPLE OF $10,000,000.  THE BORROWER MAY NOT REQUEST ANY BID BORROWING
HEREUNDER IF (I) THE BORROWER HAS MADE SUCH A REQUEST WITHIN THE PRECEDING 5
BUSINESS DAYS, (II) THE MAKING OF THE PROPOSED BID BORROWING WOULD CAUSE MORE
THAN 3 BID BORROWINGS TO BE OUTSTANDING AT ANY ONE TIME, (III) THE MAKING OF THE
PROPOSED BID BORROWING WOULD CAUSE THE AGGREGATE PRINCIPAL AMOUNT OF BID
BORROWINGS TO EXCEED $100,000,000, OR (IV) THE MAKING OF THE PROPOSED BID
BORROWING WOULD CAUSE THE AGGREGATE OUTSTANDINGS TO EXCEED THE AGGREGATE
COMMITMENT AMOUNT.


(B)                                 PROMPTLY FOLLOWING RECEIPT OF ANY BID
BORROWING REQUEST, THE AGENT SHALL NOTIFY EACH BANK OF THE DETAILS THEREOF BY
TELECOPY.


(C)                                  EACH BANK MAY (BUT SHALL HAVE NO OBLIGATION
TO) DELIVER TO THE AGENT A BID LOAN QUOTE WITH RESPECT TO ANY BID BORROWING
REQUEST.  THE AGENT MAY REJECT ANY BID LOAN QUOTE RECEIVED AFTER 9:00 A.M. ON
THE THIRD BUSINESS DAY PRECEDING THE PROPOSED BID BORROWING; PROVIDED, HOWEVER,
THAT NO BID LOAN QUOTE BY CITIBANK, IN ITS CAPACITY AS A BANK, SHALL BE
EFFECTIVE IF DELIVERED TO THE AGENT AFTER 8:45 A.M. ON THE THIRD BUSINESS DAY
PRECEDING THE PROPOSED BID BORROWING.  EACH BID LOAN QUOTE SHALL SPECIFY THE
NAME OF THE OFFERING BANK, THE DATE OF THE PROPOSED BID LOAN, THE PRINCIPAL
AMOUNT OF THE BID LOAN THAT THE OFFERING BANK PROPOSES TO MAKE, AND THE RATE OF
INTEREST PER ANNUM (ADJUSTED TO THE NEAREST 1/100TH OF 1%) TO BE APPLICABLE TO
THE PROPOSED BID LOAN.  THE AGENT SHALL IGNORE ANY BID LOAN QUOTE THAT (I) FAILS
TO INCLUDE ALL OF THE INFORMATION REQUIRED UNDER THIS PARAGRAPH, (II) CONTAINS
QUALIFYING, CONDITIONAL OR SIMILAR LANGUAGE; (III) PROPOSES TERMS OTHER THAN OR
IN ADDITION TO THOSE SET FORTH IN THE APPLICABLE BID BORROWING REQUEST, OR
(IV) ARRIVES AFTER THE TIME REQUIRED ABOVE.


(D)                                 THE AGENT SHALL NOTIFY THE BORROWER OF THE
TERMS OF ANY BID LOAN QUOTE SUBMITTED BY A BANK THAT MEETS THE REQUIREMENTS SET
FORTH ABOVE.  SUCH NOTICE SHALL INCLUDE (I) THE AGGREGATE PRINCIPAL AMOUNT OF
BID LOANS FOR WHICH BID LOAN QUOTES HAVE BEEN RECEIVED FOR EACH INTEREST PERIOD
SPECIFIED IN THE BID BORROWING REQUEST, (II) THE RESPECTIVE PRINCIPAL AMOUNTS
AND INTEREST RATES SO OFFERED, AND (III) IF APPLICABLE, LIMITATIONS ON THE
AGGREGATE PRINCIPAL AMOUNT OF BID LOANS FOR WHICH OFFERS IN ANY SINGLE BID LOAN
QUOTE MAY BE ACCEPTED.  SUCH NOTIFICATION SHALL BE DELIVERED (X) ON THE DAY OF
RECEIPT, IF THE BID LOAN QUOTE IS SUBMITTED

13


--------------------------------------------------------------------------------



PRIOR TO THE THIRD BUSINESS DAY PRECEDING THE PROPOSED BID BORROWING, OR (Y) NO
LATER THAN 9:30 A.M. ON THE DAY OF RECEIPT, IF THE BID LOAN QUOTE IS SUBMITTED
ON THE THIRD BUSINESS DAY PRECEDING THE PROPOSED BID BORROWING.


(E)                                  NOT LATER THAN 10:00 A.M. ON THE THIRD
BUSINESS DAY PRECEDING ANY BID BORROWING, THE BORROWER SHALL NOTIFY THE AGENT IN
WRITING OR TELEPHONICALLY OF ITS ACCEPTANCE OR REJECTION OF THE BID LOAN
QUOTES.  IF THE BORROWER FAILS TO NOTIFY THE AGENT BY SUCH TIME, THE BORROWER
SHALL BE DEEMED TO HAVE REJECTED EACH OF THE BID LOAN QUOTES.  THE BORROWER’S
ACCEPTANCE OF ANY BID LOAN QUOTES SHALL SPECIFY THE AGGREGATE PRINCIPAL AMOUNT
OF OFFERS FOR EACH INTEREST PERIOD THAT THE BORROWER ACCEPTS.  THE BORROWER MAY
ACCEPT ANY BID LOAN QUOTE IN WHOLE OR IN PART, PROVIDED, HOWEVER, THAT:


(I)                                        THE PRINCIPAL AMOUNT OF ANY PORTION
OF A BID BORROWING SUBJECT TO ANY GIVEN INTEREST PERIOD MAY NOT EXCEED THE
CORRESPONDING PORTION SPECIFIED IN THE RELATED BID BORROWING REQUEST;


(II)                                     THE PRINCIPAL AMOUNT OF EACH BID
BORROWING (AS TO ALL INTEREST PERIODS COMBINED) MUST BE EQUAL TO AN INTEGRAL
MULTIPLE OF $10,000,000;


(III)                                  ACCEPTANCE OF BID LOAN QUOTES MAY ONLY BE
MADE ON THE BASIS OF ASCENDING INTEREST RATES WITHIN EACH INTEREST PERIOD; AND


(IV)                                 THE BORROWER MAY NOT ACCEPT ANY BID LOAN
QUOTE THAT FAILS TO COMPLY WITH THE REQUIREMENTS OF THIS AGREEMENT.


(F)                                    IF BID LOAN QUOTES WITH THE SAME INTEREST
RATES WITH RESPECT TO ANY GIVEN INTEREST PERIOD ARE SUBMITTED BY TWO OR MORE
BANKS IN AN AGGREGATE AMOUNT GREATER THAN THAT NECESSARY TO SATISFY THE
CORRESPONDING BID BORROWING REQUEST, THE PRINCIPAL AMOUNT OF BID LOANS IN
RESPECT OF WHICH SUCH OFFERS ARE ACCEPTED SHALL BE ALLOCATED BY THE AGENT AMONG
SUCH BANKS AS NEARLY AS POSSIBLE (IN SUCH AMOUNTS NOT LESS THAN $1,000,000 AS
THE AGENT MAY DEEM APPROPRIATE) IN PROPORTION TO THE AGGREGATE PRINCIPAL AMOUNTS
OF SUCH OFFERS. ABSENT MANIFEST ERROR, THE DETERMINATION BY THE AGENT OF THE
AMOUNT OF THE BID LOANS ACCEPTED WITH RESPECT TO EACH BANK SHALL BE FINAL.


(G)                                 THE AGENT SHALL PROMPTLY NOTIFY EACH BANK
HAVING SUBMITTED A BID LOAN QUOTE IF ITS OFFER HAS BEEN ACCEPTED AND, IF SO, OF
THE AMOUNT OF THE BID LOAN OR BID LOANS TO BE MADE BY IT ON THE DATE OF THE
APPLICABLE BID BORROWING.  EACH BANK SO NOTIFIED THAT ITS BID LOAN QUOTE HAS
BEEN ACCEPTED SHALL REMIT THE AMOUNT OF ITS ACCEPTED BID LOAN QUOTE TO THE AGENT
IN IMMEDIATELY AVAILABLE FUNDS NO LATER THAN 2:00 P.M. ON THE DATE OF SUCH BID
BORROWING.  PRIOR TO THE CLOSE OF BUSINESS ON THE DAY OF THE REQUESTED BID
BORROWING, THE AGENT SHALL DISBURSE SUCH FUNDS BY CREDITING THE SAME TO THE
BORROWER’S DEMAND DEPOSIT ACCOUNT MAINTAINED WITH THE AGENT OR IN SUCH OTHER
MANNER AS THE AGENT AND THE BORROWER MAY FROM TIME TO TIME AGREE.  THE AGENT
SHALL HAVE NO OBLIGATION (I) TO DISBURSE THE REQUESTED BID BORROWING IF ANY
CONDITION SET FORTH IN SECTION 2.5 HAS NOT BEEN SATISFIED ON

14


--------------------------------------------------------------------------------



THE DAY OF THE REQUESTED BID BORROWING, OR (II) TO DISBURSE ANY PORTION OF A BID
BORROWING FOR WHICH THE AGENT HAS FAILED TO RECEIVE FUNDS FROM THE APPLICABLE
BANK BY THE TIME SPECIFIED ABOVE.


(H)                                 THE BORROWER’S OBLIGATION TO REPAY EACH BID
LOAN SHALL BE EVIDENCED BY ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY THE
BANK MAKING SUCH BID LOAN IN THE ORDINARY COURSE OF BUSINESS.


(I)                                     THE BORROWER AND THE BANKS SHALL FROM
TIME SUBMIT TO THE AGENT SUCH INFORMATION AS THE AGENT MAY REASONABLY REQUEST
REGARDING OUTSTANDING BID LOANS, INCLUDING THE AMOUNTS, INTEREST RATES, DATES OF
BORROWING AND MATURITIES THEREOF, FOR THE PURPOSE OF ALLOCATING AMOUNTS RECEIVED
FROM THE BORROWER WITH RESPECT THERETO.


(J)                                     NOTHING HEREUNDER SHALL OBLIGATE ANY
BANK, OR THE BANKS COLLECTIVELY, TO SUBMIT ANY BID LOAN QUOTES IN RESPONSE TO A
BID BORROWING REQUEST, NOR SHALL ANY PROVISION HEREUNDER OBLIGATE THE BORROWER
TO ACCEPT ANY ONE OR MORE BID LOAN QUOTES.


2.4          LETTERS OF CREDIT.


(A)                                  GENERALLY.  THE BORROWER MAY FROM TIME TO
TIME ON OR BEFORE THE COMMITMENT TERMINATION DATE REQUEST THAT ANY ISSUING BANK
ISSUE ONE OR MORE IRREVOCABLE STANDBY LETTERS OF CREDIT DENOMINATED IN DOLLARS
(EACH, A “LETTER OF CREDIT”) FOR THE ACCOUNT OF THE BORROWER OR SEASIDE.  THE
APPLICABLE ISSUING BANK SHALL GIVE NOTICE OF SUCH REQUEST TO THE AGENT AND EACH
OF THE BANKS PROMPTLY FOLLOWING RECEIPT OF SUCH REQUEST.  NO LETTER OF CREDIT
SHALL BE ISSUED IF (I)(A) IMMEDIATELY FOLLOWING SUCH ISSUANCE, THE L/C AMOUNT
WOULD EXCEED THE L/C SUBLIMIT, OR (B) IF, AFTER THE ISSUANCE OF SUCH LETTER OF
CREDIT, THE AGGREGATE OUTSTANDINGS WOULD EXCEED THE AGGREGATE COMMITMENT AMOUNT
OF BANKS HAVING A COMMITMENT TERMINATION DATE LATER THAN THE EXPIRATION DATE OF
SUCH LETTER OF CREDIT OR (II) SUCH ISSUING BANK HAS RECEIVED WRITTEN NOTICE FROM
ANY BANK, THE AGENT OR THE BORROWER, AT LEAST ONE BUSINESS DAY PRIOR TO THE
REQUESTED DATE OF ISSUANCE OR AMENDMENT OF THE APPLICABLE LETTER OF CREDIT, THAT
ONE OR MORE APPLICABLE CONDITIONS CONTAINED IN SECTION 2.5 SHALL NOT BE
SATISFIED..  EACH LETTER OF CREDIT SHALL BE USED FOR THE GENERAL CORPORATE
PURPOSES OF THE BORROWER OR SEASIDE.


(B)                                 APPLICATION.  AT LEAST FIVE DAYS PRIOR TO
THE ISSUANCE OF EACH LETTER OF CREDIT, THE BORROWER OR SEASIDE, AS THE CASE MAY
BE, SHALL EXECUTE A REIMBURSEMENT AGREEMENT IN THE APPLICABLE ISSUING BANK’S
STANDARD FORM OR IN SUCH OTHER FORM AS SUCH ISSUING BANK MAY REASONABLY REQUIRE.


(C)                                  FORM.  EACH LETTER OF CREDIT SHALL BE
ISSUED IN A FORM ACCEPTABLE TO THE APPLICABLE ISSUING BANK.  EACH LETTER OF
CREDIT SHALL BE DENOMINATED IN U.S. DOLLARS.  NO LETTER OF CREDIT SHALL HAVE AN
INITIAL OR ANY RENEWAL TERM OF MORE THAN ONE YEAR OR

15


--------------------------------------------------------------------------------



A TERM (INCLUDING RENEWALS THEREOF) ENDING LATER THAN THE 15TH DAY PRECEDING THE
FINAL COMMITMENT TERMINATION DATE.


(D)                                 PAYMENT OF DRAFTS.  THE BORROWER SHALL PAY
THE AMOUNT OF EACH DRAFT DRAWN UNDER ANY LETTER OF CREDIT TO THE APPLICABLE
ISSUING BANK ON DEMAND, TOGETHER WITH INTEREST AT THE FLOATING RATE FROM THE
DATE THAT SUCH DRAFT IS PAID BY SUCH ISSUING BANK UNTIL PAYMENT OF SUCH AMOUNT
IN FULL.  EACH ISSUING BANK MAY (AT ITS OPTION) CHARGE ANY DEPOSIT ACCOUNT
MAINTAINED BY THE BORROWER WITH SUCH ISSUING BANK FOR THE AMOUNT OF ANY DRAFT
DRAWN UNDER A LETTER OF CREDIT ISSUED BY SUCH ISSUING BANK.


(E)                                  REIMBURSEMENT BY BANKS.  EACH BANK SHALL BE
DEEMED TO HOLD A PARTICIPATION INTEREST IN EACH LETTER OF CREDIT EQUAL TO THAT
BANK’S PERCENTAGE OF THE FACE AMOUNT OF THAT LETTER OF CREDIT.  IF ANY ISSUING
BANK MAKES ANY PAYMENT PURSUANT TO THE TERMS OF ANY LETTER OF CREDIT AND IS NOT
PROMPTLY REIMBURSED, SUCH ISSUING BANK MAY REQUEST THAT EACH OTHER BANK PAY SUCH
BANK’S PERCENTAGE OF THE UNREIMBURSED AMOUNT.  EACH BANK ACKNOWLEDGES AND AGREES
THAT ITS OBLIGATION TO PURCHASE PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN
RESPECT OF LETTERS OF CREDIT IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR
EXTENSION OF ANY LETTER OF CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT
OR EVENT OF DEFAULT OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND THAT
EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR
REDUCTION WHATSOEVER.  EACH BANK FURTHER ACKNOWLEDGES AND AGREES THAT ITS
PARTICIPATION IN EACH LETTER OF CREDIT WILL BE AUTOMATICALLY ADJUSTED TO REFLECT
SUCH BANK’S PERCENTAGE OF THE UNREIMBURSED AMOUNT OF SUCH LETTER OF CREDIT AT
EACH TIME SUCH BANK’S COMMITMENT IS AMENDED PURSUANT TO A COMMITMENT INCREASE IN
ACCORDANCE WITH SECTION 2.6, AN ASSIGNMENT IN ACCORDANCE WITH SECTION 11.11 OR
OTHERWISE PURSUANT TO THIS AGREEMENT.  UPON RECEIPT OF ANY SUCH REQUEST PRIOR TO
11:00 A.M. ON A BUSINESS DAY, THE RECIPIENT SHALL BE UNCONDITIONALLY AND
IRREVOCABLY OBLIGATED TO PAY ITS PERCENTAGE OF THE UNREIMBURSED AMOUNT TO THE
APPLICABLE ISSUING BANK IN IMMEDIATELY AVAILABLE FUNDS PRIOR TO 3:00 P.M. ON
SUCH DATE.  NOTICES RECEIVED AFTER 11:00 A.M. SHALL BE DEEMED TO HAVE BEEN
RECEIVED ON THE FOLLOWING BUSINESS DAY.  IF PAYMENT IS NOT MADE BY A BANK WHEN
DUE HEREUNDER, SUCH BANK SHALL PAY INTEREST ON THE UNPAID AMOUNT FROM THE DATE
OF THE APPLICABLE ISSUING BANK’S REQUEST THROUGH THE DATE OF PAYMENT AT THE
FEDERAL FUNDS RATE.  AFTER MAKING ANY PAYMENT TO AN ISSUING BANK UNDER THIS
SUBSECTION IN CONNECTION WITH A PARTICULAR LETTER OF CREDIT, A BANK SHALL BE
ENTITLED TO PARTICIPATE TO THE EXTENT OF ITS PERCENTAGE IN THE RELATED
REIMBURSEMENTS (INCLUDING INTEREST THEREON) RECEIVED BY SUCH ISSUING BANK FROM
THE BORROWER OR OTHERWISE.  UPON RECEIVING ANY SUCH REIMBURSEMENT, SUCH ISSUING
BANK WILL DISTRIBUTE TO EACH BANK ITS PERCENTAGE OF SUCH REIMBURSEMENT.  AT THE
OPTION OF THE APPLICABLE ISSUING BANK, PAYMENTS BY THE BANKS PURSUANT TO THIS
PARAGRAPH (E) MAY BE DEEMED ADVANCES IN ACCORDANCE WITH SECTION 2.1 AND PAYABLE
UNDER THE REVOLVING NOTES.


(F)                                    SPECIAL DEPOSIT ACCOUNT.  UNLESS
OTHERWISE AGREED BY EACH OF THE BANKS IN WRITING, THE BORROWER SHALL DEPOSIT IN
THE SPECIAL DEPOSIT ACCOUNT, ON THE

16


--------------------------------------------------------------------------------



COMMITMENT TERMINATION DATE, AN AMOUNT EQUAL TO THE AGGREGATE FACE AMOUNT OF ALL
LETTERS OF CREDIT THEN OUTSTANDING, LESS THE BALANCE (IF ANY) THEN OUTSTANDING
IN THE SPECIAL DEPOSIT ACCOUNT.


(G)                                 LETTER OF CREDIT REPORTS.  EACH ISSUING BANK
SHALL FURNISH (1) TO THE AGENT (WITH A COPY TO THE BORROWER) ON THE FIRST
BUSINESS DAY OF EACH MONTH A WRITTEN REPORT SUMMARIZING ISSUANCE AND EXPIRATION
DATES OF LETTERS OF CREDIT ISSUED BY SUCH ISSUING BANK DURING THE PRECEDING
MONTH AND DRAWINGS DURING SUCH MONTH UNDER ALL LETTERS OF CREDIT AND (2) TO THE
AGENT (WITH A COPY TO THE BORROWER) ON THE FIRST BUSINESS DAY OF EACH CALENDAR
QUARTER A WRITTEN REPORT SETTING FORTH THE AVERAGE DAILY AGGREGATE FACE AMOUNT
DURING THE PRECEDING CALENDAR QUARTER OF ALL LETTERS OF CREDIT ISSUED BY SUCH
ISSUING BANK.  THE AGENT SHALL DISTRIBUTE TO THE BANKS COPIES OF THE REPORTS
RECEIVED BY IT PURSUANT TO THIS SECTION.


2.5          CONDITIONS PRECEDENT TO EACH ADVANCE OR LETTER OF CREDIT.

The obligation of each Bank to make any Advance hereunder and of each Issuing
Bank to issue any Letter of Credit hereunder shall be subject to the
satisfaction of the following conditions precedent (and any request for an
Advance or a Letter of Credit shall be deemed a representation and warranty by
the Borrower that each of the following conditions precedent have been
satisfied):


(A)                                  THE BORROWER HAS DELIVERED TO THE AGENT AND
THE BANKS EACH OF THE ITEMS REQUIRED TO BE DELIVERED PURSUANT TO SECTION 7;


(B)                                 THE REPRESENTATIONS AND WARRANTIES OF THE
BORROWER CONTAINED IN THIS AGREEMENT (OTHER THAN THE REPRESENTATIONS AND
WARRANTIES LISTED AS “MATERIAL ADVERSE EFFECT”, “LITIGATION” AND “ENVIRONMENTAL
MATTERS” ON EXHIBIT B) SHALL BE TRUE AND CORRECT ON THE DATE OF SUCH ADVANCE OR
SUCH LETTER OF CREDIT, AS APPLICABLE, AS THOUGH MADE ON AND AS OF SUCH DATE
(EXCEPT TO THE EXTENT THAT ANY SUCH REPRESENTATION OR WARRANTY IS EXPRESSLY
STATED TO HAVE BEEN MADE AS OF A SPECIFIC DATE, THEN SUCH REPRESENTATION OR
WARRANTY SHALL BE TRUE AND CORRECT AS OF SUCH SPECIFIC DATE);


(C)                                  NO DEFAULT OR EVENT OF DEFAULT EXISTS.


2.6          INCREASE OF COMMITMENTS.


(A)                                  SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, THE BORROWER MAY FROM TIME TO TIME, UPON AT LEAST 10 DAYS’
WRITTEN NOTICE TO THE AGENT (WHO SHALL PROMPTLY PROVIDE A COPY OF SUCH NOTICE TO
EACH BANK), PROPOSE TO INCREASE THE AGGREGATE COMMITMENT AMOUNT BY INCREMENTS OF
$25,000,000, TO AN AMOUNT NOT TO EXCEED $2,000,000,000 (THE AMOUNT OF ANY SUCH
INCREASE, THE “ADDITIONAL COMMITMENT AMOUNT”).  EACH BANK MAY, NOT MORE THAN 10
BUSINESS DAYS FOLLOWING RECEIPT OF SUCH NOTICE, ELECT BY WRITTEN NOTICE TO THE
BORROWER AND THE AGENT TO INCREASE ITS COMMITMENT BY A PRINCIPAL AMOUNT EQUAL TO
ITS PERCENTAGE OF THE ADDITIONAL COMMITMENT AMOUNT.  NO BANK (OR ANY SUCCESSOR
THERETO) SHALL HAVE ANY OBLIGATION TO INCREASE ITS COMMITMENT OR ITS OTHER
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND ANY DECISION
BY A BANK TO

17


--------------------------------------------------------------------------------



INCREASE ITS COMMITMENT SHALL BE MADE IN ITS SOLE DISCRETION INDEPENDENTLY FROM
ANY OTHER BANK.


(B)                                 IF ANY BANK SHALL NOT ELECT TO INCREASE ITS
COMMITMENT PURSUANT TO PARAGRAPH (A), THE BORROWER MAY DESIGNATE ANOTHER BANK OR
OTHER FINANCIAL INSTITUTION (WHICH MAY BE, BUT NEED NOT BE, ONE OR MORE OF THE
EXISTING BANKS) WHICH AT THE TIME AGREES TO, IN THE CASE OF ANY SUCH PERSON THAT
IS AN EXISTING BANK, INCREASE ITS COMMITMENT AND IN THE CASE OF ANY OTHER SUCH
PERSON (EACH SUCH PERSON, AND EACH PERSON THAT SHALL ACCEPT AN ASSIGNMENT AS
PROVIDED IN SECTION 2.7 IS AN “ADDITIONAL BANK”), BECOME A PARTY TO THIS
AGREEMENT; PROVIDED, HOWEVER, THAT ANY NEW BANK OR FINANCIAL INSTITUTION MUST
MEET THE CRITERIA FOR AN ELIGIBLE ASSIGNEE AND MUST IN ALL OTHER RESPECTS BE
ACCEPTABLE TO THE AGENT AND THE SWINGLINE BANK, WHICH ACCEPTANCE WILL NOT BE
UNREASONABLY WITHHELD OR DELAYED.  THE SUM OF THE INCREASES IN THE COMMITMENTS
OF THE EXISTING BANKS PURSUANT TO THIS PARAGRAPH (B) PLUS THE COMMITMENTS OF THE
ADDITIONAL BANKS SHALL NOT IN THE AGGREGATE EXCEED THE UNSUBSCRIBED AMOUNT OF
THE ADDITIONAL COMMITMENT AMOUNT.


(C)                                  AN INCREASE IN THE AGGREGATE AMOUNT OF THE
AGGREGATE COMMITMENT AMOUNT PURSUANT TO THIS SECTION 2.6 SHALL BECOME EFFECTIVE
UPON THE RECEIPT BY THE AGENT OF AN AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY
TO THE AGENT SIGNED BY THE BORROWER, BY EACH ADDITIONAL BANK AND BY EACH OTHER
BANK WHOSE AGGREGATE COMMITMENT AMOUNT IS TO BE INCREASED, SETTING FORTH THE NEW
COMMITMENTS OF SUCH BANKS AND SETTING FORTH THE AGREEMENT OF EACH ADDITIONAL
BANK TO BECOME A PARTY TO THIS AGREEMENT AND TO BE BOUND BY ALL THE TERMS AND
PROVISIONS HEREOF, TOGETHER WITH A REPLACEMENT OR ADDITIONAL REVOLVING NOTE, AS
APPLICABLE, EVIDENCING THE NEW COMMITMENT OF EACH AFFECTED BANK, DULY EXECUTED
AND DELIVERED BY THE BORROWER AND SUCH EVIDENCE OF APPROPRIATE CORPORATE
AUTHORIZATION ON THE PART OF THE BORROWER WITH RESPECT TO THE INCREASE IN THE
COMMITMENTS AND SUCH OPINIONS OF COUNSEL FOR THE BORROWER WITH RESPECT TO THE
INCREASE IN THE AGGREGATE COMMITMENT AMOUNT AS THE AGENT MAY REASONABLY REQUEST.


(D)                                 UPON THE ACCEPTANCE OF ANY SUCH AGREEMENT BY
THE AGENT, THE AGGREGATE COMMITMENT AMOUNT SHALL AUTOMATICALLY BE INCREASED BY
THE AMOUNT OF THE COMMITMENTS ADDED THROUGH SUCH AGREEMENT.


(E)                                  UPON ANY INCREASE IN THE AGGREGATE AMOUNT
OF THE COMMITMENTS PURSUANT TO THIS SECTION 2.6 THAT IS NOT PRO RATA AMONG ALL
BANKS, (X) WITHIN FIVE (5) BUSINESS DAYS, IN THE CASE OF ANY REVOLVING LOANS
BEARING INTEREST AT THE FLOATING RATE, AND AT THE END OF THE THEN CURRENT
INTEREST PERIOD WITH RESPECT THERETO, IN THE CASE OF ANY REVOLVING LOANS BEARING
INTEREST AT A LIBO RATE, THE BORROWER SHALL PREPAY SUCH ADVANCES IN THEIR
ENTIRETY AND, TO THE EXTENT THE BORROWER ELECTS TO DO SO AND SUBJECT TO THE
CONDITIONS SPECIFIED IN SECTION 2.5, THE BORROWER SHALL REBORROW REVOLVING
ADVANCES FROM THE BANKS IN PROPORTION TO THEIR RESPECTIVE COMMITMENTS AFTER
GIVING EFFECT TO SUCH INCREASE, UNTIL SUCH TIME AS ALL OUTSTANDING REVOLVING
ADVANCES ARE HELD BY THE BANKS IN SUCH PROPORTION AND (Y)

18


--------------------------------------------------------------------------------



EFFECTIVE UPON SUCH INCREASE, THE AMOUNT OF THE PARTICIPATIONS HELD BY EACH BANK
IN EACH LETTER OF CREDIT THEN OUTSTANDING SHALL BE ADJUSTED SUCH THAT, AFTER
GIVING EFFECT TO SUCH ADJUSTMENTS, THE BANKS SHALL HOLD PARTICIPATIONS IN EACH
SUCH LETTER OF CREDIT IN THE PROPORTION ITS RESPECTIVE COMMITMENT BEARS TO THE
AGGREGATE COMMITMENT AMOUNT AFTER GIVING EFFECT TO SUCH INCREASE.


2.7          EXTENSION OF COMMITMENT TERMINATION DATE.


(A)                                  SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, THE BORROWER MAY, UPON AT LEAST 45 DAYS AND NOT MORE THAN 90
DAYS PRIOR TO THE FIRST AND/OR SECOND ANNIVERSARY OF THE DATE HEREOF, BY WRITTEN
NOTICE TO THE AGENT (WHO SHALL PROMPTLY PROVIDE A COPY OF SUCH NOTICE TO EACH
BANK), PROPOSE TO EXTEND THE COMMITMENT TERMINATION DATE BY ONE YEAR.  EACH BANK
MAY, NOT MORE THAN 30 DAYS NOR LESS THAN 20 DAYS PRIOR TO SUCH ANNIVERSARY DATE,
ELECT BY WRITTEN NOTICE TO THE BORROWER AND THE AGENT TO EXTEND ITS COMMITMENT
TERMINATION DATE BY A PERIOD OF ONE YEAR.  THE AGENT WILL NOTIFY THE BORROWER,
IN WRITING OF THE BANKS’ DECISIONS NO LATER THAN 15 DAYS PRIOR TO SUCH
ANNIVERSARY DATE.  NO BANK (OR ANY SUCCESSOR THERETO) SHALL HAVE ANY OBLIGATION
TO EXTEND ITS COMMITMENT TERMINATION DATE, AND ANY DECISION BY A BANK TO
INCREASE ITS COMMITMENT TERMINATION DATE SHALL BE MADE IN ITS SOLE DISCRETION
INDEPENDENTLY FROM ANY OTHER BANK.  ANY BANK THAT DOES NOT RESPOND TO A REQUEST
TO EXTEND THE COMMITMENT TERMINATION DATE SHALL BE DEEMED TO BE A NON-CONSENTING
LENDER.


(B)                                 IF ANY BANK SHALL NOT ELECT TO EXTEND ITS
COMMITMENT TERMINATION DATE PURSUANT TO PARAGRAPH (A) (EACH SUCH BANK BEING A
“NON-CONSENTING BANK”), THE BORROWER MAY DESIGNATE ANOTHER BANK OR OTHER
FINANCIAL INSTITUTION (WHICH MAY BE, BUT NEED NOT BE, ONE OR MORE OF THE
EXISTING BANKS) WHICH AT THE TIME AGREES TO ACCEPT AN ASSIGNMENT OF THE
COMMITMENT OF THE NON-CONSENTING BANK IN ACCORDANCE WITH SECTION 11.11;
PROVIDED, HOWEVER, THAT (I) ANY ADDITIONAL BANK MUST MEET THE CRITERIA FOR AN
ELIGIBLE ASSIGNEE AND MUST IN ALL OTHER RESPECTS BE ACCEPTABLE TO THE AGENT AND
THE SWINGLINE BANK, WHICH ACCEPTANCE WILL NOT BE UNREASONABLY WITHHELD OR
DELAYED; (II) THE AMOUNT OF THE COMMITMENT OF ANY SUCH ADDITIONAL BANK AS A
RESULT OF SUCH SUBSTITUTION SHALL IN NO EVENT BE LESS THAN $5,000,000 UNLESS THE
AMOUNT OF THE COMMITMENT OF SUCH NON-CONSENTING BANK IS LESS THAN $5,000,000, IN
WHICH CASE SUCH ADDITIONAL BANK SHALL ASSUME ALL OF SUCH LESSER AMOUNT; (III)
ANY SUCH NON-CONSENTING BANK SHALL HAVE BEEN PAID (A) THE AGGREGATE PRINCIPAL
AMOUNT OF, AND ANY INTEREST ACCRUED AND UNPAID TO THE EFFECTIVE DATE OF THE
ASSIGNMENT ON, THE OUTSTANDING ADVANCES, IF ANY, OF SUCH NON-CONSENTING BANK
PLUS (B) ANY ACCRUED BUT UNPAID FACILITY FEES OWING TO SUCH NON-CONSENTING BANK
AS OF THE EFFECTIVE DATE OF SUCH ASSIGNMENT; (IV) ALL ADDITIONAL COSTS
REIMBURSEMENTS, EXPENSE REIMBURSEMENTS AND INDEMNITIES PAYABLE TO SUCH
NON-CONSENTING BANK, AND ALL OTHER ACCRUED AND UNPAID AMOUNTS OWING TO SUCH
NON-CONSENTING BANK HEREUNDER, AS OF THE EFFECTIVE DATE OF SUCH ASSIGNMENT SHALL
HAVE BEEN PAID TO SUCH NON-CONSENTING BANK; AND (V) WITH RESPECT TO ANY SUCH
ADDITIONAL BANK, THE APPLICABLE PROCESSING AND RECORDATION FEE REQUIRED UNDER
SECTION 11.11 FOR SUCH ASSIGNMENT SHALL HAVE BEEN PAID.  TO THE EXTENT THAT THE
COMMITMENT TERMINATION DATE IS NOT

19


--------------------------------------------------------------------------------


extended as to any Bank pursuant to this Section 2.7 and the Commitment of such
Bank is not assumed in accordance with this subsection (b), the Commitment of
such Non-Consenting Bank shall automatically terminate in whole on such
unextended Commitment Termination Date without any further notice or other
action by the Borrower, such Bank or any other Person; provided that such
Non-Consenting Bank’s rights under Sections 4.3, 5.4, 6.5 and 12.10, and its
obligations under Section 11.5, shall survive the Commitment Termination Date
for such Bank as to matters occurring prior to such date.


(C)                                  IF (AFTER GIVING EFFECT TO ANY ASSIGNMENTS
PURSUANT TO SUBSECTION (B) OF THIS SECTION 2.7) BANKS HAVING COMMITMENTS EQUAL
TO AT LEAST 50% OF THE COMMITMENTS IN EFFECT IMMEDIATELY PRIOR TO THE APPLICABLE
ANNIVERSARY DATE CONSENT IN WRITING TO A REQUESTED EXTENSION (WHETHER BY
EXECUTION OR DELIVERY OF AN ASSIGNMENT CERTIFICATE OR OTHERWISE) NOT LATER THAN
ONE BUSINESS DAY PRIOR TO SUCH ANNIVERSARY DATE, THE AGENT SHALL SO NOTIFY THE
BORROWER, AND THE COMMITMENT TERMINATION DATE THEN IN EFFECT SHALL BE EXTENDED
FOR THE ADDITIONAL ONE-YEAR PERIOD AS DESCRIBED IN SUBSECTION (A) OF THIS
SECTION 2.7, AND ALL REFERENCES IN THIS AGREEMENT, AND IN THE NOTES TO THE
“COMMITMENT TERMINATION DATE” SHALL, WITH RESPECT TO EACH BANK OTHER THAN A
NON-CONSENTING BANK FOR SUCH EXTENSION, REFER TO THE COMMITMENT TERMINATION DATE
AS SO EXTENDED.  PROMPTLY FOLLOWING EACH EXTENSION OF THE COMMITMENT TERMINATION
DATE, THE AGENT SHALL NOTIFY THE BANKS OF THE EXTENSION OF THE SCHEDULED
COMMITMENT TERMINATION DATE IN EFFECT IMMEDIATELY PRIOR THERETO.


3.             GUARANTY OF SEASIDE OBLIGATIONS


3.1          GUARANTY.

The Borrower hereby absolutely and unconditionally guarantees to the Issuing
Banks, the Agent and the Banks the full and prompt payment when due, whether at
maturity or earlier by reason of acceleration or otherwise, of the Seaside
Obligations.


3.2          NATURE.

No act or thing need occur to establish the liability of the Borrower under this
Section 3, and with the exception of full payment, no act or thing (including,
but not limited to, a discharge in bankruptcy of the Seaside Obligations, and/or
the running of the statute of limitations) relating to the Seaside Obligations
which but for this provision could act as a release of the liabilities of the
Borrower under this Section 3, shall in any way exonerate the Borrower, or
affect, impair, reduce or release the Guaranty established under this Section 3
and the liability of the Borrower under this Section 3; and this shall be a
continuing, absolute and unconditional guaranty and shall be in force and be
binding upon the Borrower until the Seaside Obligations are fully paid.


3.3          WAIVER OF ACCOMMODATION PARTY DEFENSES.

The liability of the Borrower under this Section 3 shall not be affected or
impaired in any way by any of the following acts or things (which the Agent and
the Banks are hereby expressly authorized to do, omit or suffer from time to
time without notice to or consent of anyone): (i) any

20


--------------------------------------------------------------------------------


acceptance of collateral security, guarantors, accommodation parties or sureties
for any or all of the Seaside Obligations; (ii) any extensions or renewal of any
Seaside Obligations (whether or not for longer than the original period) or any
modification of the interest rate, maturity or other terms of any Seaside
Obligations; (iii) any waiver or indulgence granted to Seaside, and any delay or
lack of diligence in the enforcement of any Seaside Obligations; (iv) any full
or partial release of, compromise or settlement with, or agreement not to sue,
Seaside or any other guarantor or other person liable on any Seaside
Obligations; (v) any release, surrender, cancellation or other discharge of any
Seaside Obligations or the acceptance of any instrument in renewal or
substitution for any instrument evidencing any Seaside Obligations; (vi) any
failure to obtain collateral security (including rights of setoff) for any
Seaside Obligations, or to see to the proper or sufficient creation and
perfection thereof, or to establish the priority thereof, or to preserve,
protect, insure, care for, exercise or enforce any collateral security for any
Seaside Obligations; (vii) any modification, alteration, substitution, exchange,
surrender, cancellation, termination, release or other change, impairment,
limitation, loss or discharge of any collateral security for any Seaside
Obligations; (viii) any assignment, sale, pledge or other transfer of any
Seaside Obligations; or (ix) any manner, order or method of application of any
payments or credits on any Seaside Obligations.  The Borrower waives any and all
defenses and discharges available to a surety, guarantor, or accommodation
co-obligor, dependent on its character as such.


3.4          WAIVER OF SEASIDE DEFENSES.

The Borrower waives any and all defenses, claims, setoffs and discharges of
Seaside, or any other obligor, pertaining to the Seaside Obligations, except the
defense of discharge by payment in full.  Without limiting the generality of the
foregoing, the Borrower will not assert against the Agent or any Bank any
defense of waiver, release, discharge in bankruptcy, statute of limitations, res
judicata, statute of frauds, anti-deficiency statute, fraud, ultra vires acts,
usury, illegality or unenforceability which may be available to Seaside in
respect of the Seaside Obligations, or any setoff available against the Agent or
any Bank to Seaside, whether or not on account of a related transaction. The
liability of the Borrower shall not be affected or impaired by any voluntary or
involuntary liquidation, dissolution, sale or other disposition of all or
substantially all the assets, marshaling of assets and liabilities,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement, composition or readjustment of, or other similar
event or proceeding affecting, Seaside or any of Seaside’s assets.  The Borrower
will not assert against the Agent or any Bank any claim, defense or setoff
available to the Borrower against Seaside.  The Borrower also hereby waives:
(i) presentment, demand for payment, notice of dishonor or nonpayment, and
protest of the Seaside Obligations; (ii) notice of the acceptance hereof by the
Agent or any Bank and of the creation and existence of all Seaside Obligations;
and (iii) notice of any amendment to or modification of any of the terms and
provisions of the Seaside Obligations, the Credit Agreement or any other
agreement evidencing or securing any Seaside Obligations.  The Agent and the
Banks shall not be required to first resort for payment of the Seaside
Obligations to Seaside or any other persons or corporations, their properties or
estates, or to any collateral, property, liens or other rights or remedies
whatsoever.

21


--------------------------------------------------------------------------------



3.5          RECOURSE TO SEASIDE.

No payment by the Borrower pursuant to any provision hereof shall entitle the
Borrower, by subrogation to the rights of the Agent or any Bank or otherwise, to
any payment by Seaside or out of the property of Seaside until all of the
Seaside Obligations (including interest) and all costs, expenses and attorneys’
fees paid or incurred by the Agent in endeavoring to collect the Seaside
Obligations and enforcing the Guaranty established under this Section 3 have
been fully paid.  The Borrower will not exercise or enforce any right of
contribution, reimbursement, recourse or subrogation available to the Borrower
as to any Seaside Obligations, or against any person liable therefor, or as to
any collateral security therefor, unless and until all such Seaside Obligations
shall have been fully paid and discharged.


3.6          APPLICATION OF PAYMENTS.

Whenever, at any time or from time to time, the Borrower shall make any payment
to the Agent under the Guaranty established under this Section 3, the Borrower
shall notify the Agent in writing that such payment is made for such purpose. 
If any payment applied by the Agent to the Seaside Obligations is thereafter set
aside, recovered, rescinded or required to be returned for any reason
(including, without limitation, the bankruptcy, insolvency or reorganization of
Seaside or any other obligor), the Seaside Obligations to which such payment was
applied shall for the purposes of this Section 3 be deemed to have continued in
existence, notwithstanding such application, and this Section 3 shall be
enforceable as to such Seaside Obligations as fully as if such application had
never been made.


3.7          CONTINUING GUARANTY.

The Guaranty established under this Section 3 shall constitute a continuing and
irrevocable guaranty, and the Agent and the Banks may continue, without notice
to or consent by the Borrower, to issue Letters of Credit for the account of
Seaside in reliance upon the Guaranty established under this Section 3 until
written notice of revocation of the Guaranty established under this Section 3
shall have been received by the Agent from the Borrower.  The Agent shall
forward any such notice of revocation to the Banks promptly following receipt
thereof by the Agent.  Any such notice of revocation shall not affect the
Guaranty established under this Section 3 in relation to any Seaside Obligations
then existing or created thereafter pursuant to this Agreement, or any
extensions or renewals of any such Seaside Obligations, and as to all such
Seaside Obligations and extensions or renewals thereof, such Guaranty shall
continue effective until the same have been fully paid with interest.


4.             FEES AND EXPENSES


4.1          FACILITY FEE.

The Borrower will pay each Bank a facility fee on the aggregate amount of such
Bank’s Commitment from the date of this Agreement through the Commitment
Termination Date applicable to such Bank at a rate per annum equal to the
Applicable Fee Percentage.  Such fee shall be due and payable quarterly in
arrears on the last day of each March, June, September and December and on the
final Commitment Termination Date.

22


--------------------------------------------------------------------------------



4.2          LETTER OF CREDIT FEES.


(A)                                  COMMISSION.  A FEE SHALL BE DUE AND PAYABLE
TO THE AGENT FOR THE BENEFIT OF THE BANKS UPON ISSUANCE OF EACH LETTER OF
CREDIT, COMPUTED AT AN ANNUAL RATE EQUAL TO THE LETTER OF CREDIT FEE PERCENTAGE
APPLIED TO THE FACE AMOUNT OF THAT LETTER OF CREDIT OUTSTANDING FROM TIME TO
TIME, FROM AND INCLUDING THE DATE OF ISSUANCE OF THAT LETTER OF CREDIT UNTIL THE
EXPIRATION THEREOF, PAYABLE IN ARREARS ON (I) THE LAST DAY OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER (INCLUDING, AS APPLICABLE, EACH SUCH DAY FALLING BEFORE
OR AFTER THE FINAL COMMITMENT TERMINATION DATE), AND (II) THE FINAL COMMITMENT
TERMINATION DATE.


(B)                                 ADDITIONAL FEES.  AN ADDITIONAL EXAMINATION
FEE SHALL BE DUE AND PAYABLE TO THE APPLICABLE ISSUING BANK UPON ANY DRAW UNDER
ANY LETTER OF CREDIT.  IN ADDITION, THE BORROWER SHALL PAY TO EACH ISSUING BANK,
ON DEMAND ANY AND ALL OF SUCH ISSUING BANK’S STANDARD FEES IN CONNECTION WITH
THE ISSUANCE OF AND ANY DRAWINGS UNDER ANY LETTERS OF CREDIT, WHICH FEES SHALL
BE SUBJECT TO REVIEW AND ADJUSTMENT BY SUCH ISSUING BANK IN ITS SOLE DISCRETION
AT ANY TIME AND FROM TIME TO TIME.


4.3          EXPENSES.

The Borrower shall pay (i) all reasonable attorneys’ fees and out-of-pocket
expenses of such attorneys incurred by the Agent in connection with the
preparation, negotiation, execution and amendment of this Agreement and related
documents and (ii) all costs and expenses (including but not limited to
reasonable attorneys’ fees and out-of-pocket expenses) incurred by the Agent or
any of the Banks in connection with the enforcement of this Agreement and
related documents (including but not limited to reasonable attorneys’ fees and
out-of-pocket expenses of the Agent and each Bank, whether paid to outside
counsel or allocated to in-house counsel).


4.4          ADDITIONAL FEES.

The Borrower shall pay to the Agent additional fees in the amounts set forth in
any Fee Letter strictly pertaining to this Agreement.


5.             INTEREST


5.1          FLOATING RATE.

The principal balance of the Revolving Advances shall bear interest at the
Floating Rate unless the Borrower elects a LIBO Rate pursuant to Section 5.2,
subject, however, to imposition of the default rate pursuant to Section 5.3.


5.2          LIBO RATE.

The Borrower may from time to time notify the Agent in writing or by telephone
that a particular portion of the outstanding principal balance of the Revolving
Advances shall bear interest at a LIBO Rate for a particular Interest Period. 
The portion of the outstanding balance of the Revolving Advances to which a LIBO
Rate is applied (i) must be in an amount not less than the Revolving Borrowing
Minimum or a multiple thereof, and (ii) must not bear, or otherwise be

23


--------------------------------------------------------------------------------


scheduled to bear, interest at a LIBO Rate at any time during the applicable
Interest Period.  Any LIBO Rate notification shall be irrevocable, must be made
pro rata with respect to the Revolving Advances of each Bank, and must be
received by the Agent before 11:00 a.m. on the day three Business Days before
the Business Day which is the first day of the applicable Interest Period. 
Commencing on the first day of the applicable Interest Period and continuing
through the last day thereof, the portion of the outstanding principal balance
of the Revolving Advances to which the notification related shall bear interest
at the applicable LIBO Rate (and the remaining part of the principal balance of
the Revolving Advances, if any, shall continue to bear interest at the rate or
rates previously applicable to such amounts), subject, however, to imposition of
the default rate pursuant to Section 5.3.  At the termination of such Interest
Period, unless a new LIBO Rate notification is requested and accepted by the
Borrower, the interest rate applicable to the portion of the principal balance
of (1) the Revolving Advances denominated in Dollars to which the LIBO Rate was
applicable shall revert to the Floating Rate and (2) the Revolving Advances
denominated in any Committed Currency shall be exchanged for an Equivalent
amount of Dollars and revert to the Floating Rate.  Notwithstanding anything to
the contrary in this Section, the Borrower’s right to have a portion of the
Revolving Advances bear interest at a LIBO Rate hereunder shall be suspended
(i) at any time that there is a Default or an Event of Default under this
Agreement, (ii) during any period in which any Bank, in its sole discretion,
determines that deposits in amounts equal to the amount for which a LIBO Rate
notification has been given and maturing at the end of the proposed Interest
Period are not readily available to that Bank from major banks in the London
interbank market, or (iii) during any period in which any Bank shall notify the
Agent that the introduction of or any change in or in the interpretation of any
law or regulation makes it unlawful, or any Governmental Authority asserts that
it is unlawful, for such Bank to perform its obligations hereunder or to fund or
maintain LIBO Rate Advances hereunder, in which case (A) for each Revolving
Advance denominated in any Committed Currency, the Borrower shall either
(x) prepay such Advances or (y) exchange such Advances into an Equivalent amount
of Dollars and such Advances shall revert to the Floating Rate and (B) the
obligation of the Bank to make LIBO Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Banks that the circumstances causing
such suspension no longer exist.  Absent manifest error, the records of the
Agent shall be conclusive evidence as to the amount of the Revolving Advances
bearing interest at a LIBO Rate, the applicable LIBO Rate and the date on which
the Interest Period applicable to such LIBO Rate expires.  LIBO Rate Advances
may not be outstanding as more than six separate Interest Periods.


5.3          DEFAULT RATE.

Upon the occurrence of an Event of Default, and so long as such Event of Default
continues without written waiver thereof by the Agent and the Required Banks, in
the sole discretion of the Required Banks and without waiving any of their other
rights and remedies, the outstanding principal balance of the Advances and
Unreimbursed L/C Obligations shall bear interest at an annual rate which shall
be equal to two percent (2.00%) over the annual rate or rates that would
otherwise be in effect with respect to such Advances or Unreimbursed L/C
Obligations had there been no occurrence of such Event of Default.

24


--------------------------------------------------------------------------------



5.4          FEES ON LIBO RATE ADVANCES; CAPITAL ADEQUACY; INDEMNITY.

In addition to any interest payable on Advances made hereunder and any fees or
other amounts payable hereunder, the Borrower agrees:


(A)                                  LIBO RATE ADVANCES.  IF AT ANY TIME ANY
APPLICABLE LAW, RULE OR REGULATION OR THE INTERPRETATION OR ADMINISTRATION
THEREOF BY ANY GOVERNMENTAL AUTHORITY (INCLUDING, WITHOUT LIMITATION, REGULATION
D OF THE FEDERAL RESERVE BOARD):


(I)                                     SHALL SUBJECT ANY BANK TO ANY TAX, DUTY
OR OTHER CHARGES (INCLUDING BUT NOT LIMITED TO ANY TAX DESIGNED TO DISCOURAGE
THE PURCHASE OR ACQUISITION OF FOREIGN SECURITIES OR DEBT INSTRUMENTS BY UNITED
STATES NATIONALS) WITH RESPECT TO THIS AGREEMENT, OR SHALL MATERIALLY CHANGE THE
BASIS OF TAXATION OF PAYMENTS TO ANY BANK OF THE PRINCIPAL OF OR INTEREST ON ANY
PORTION OF THE PRINCIPAL BALANCE OF ANY ADVANCES BEARING INTEREST AT A LIBO RATE
(EXCEPT FOR THE IMPOSITION OF OR CHANGES IN RESPECT OF THE RATE OF TAX ON THE
OVERALL NET INCOME OF THAT BANK); OR


(II)                                  SHALL IMPOSE OR DEEM APPLICABLE OR
INCREASE ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY ANY BANK BECAUSE OF
ANY PORTION OF THE PRINCIPAL BALANCE OF ANY ADVANCES BEARING INTEREST AT A LIBO
RATE AND THE RESULT OF ANY OF THE FOREGOING WOULD BE TO INCREASE THE COST TO
THAT BANK OF MAKING OR MAINTAINING ANY SUCH PORTION OR TO REDUCE ANY SUM
RECEIVED OR RECEIVABLE BY THAT BANK WITH RESPECT TO SUCH PORTION;

then, within 30 days after demand by that Bank the Borrower shall pay that Bank
such additional amount or amounts as will compensate that Bank for such
increased cost or reduction.  A certificate in reasonable detail of any Bank
setting forth the basis for the determination of such additional amount or
amounts shall, absent obvious error, be conclusive evidence of such amount or
amounts.  The Agent shall endeavor to notify the Borrower of any change in
applicable laws, rules, regulations, interpretations or administrative practices
that may give rise to liability under this Section, but the Agent shall have no
liability to the Borrower for failure to so notify the Borrower, and the failure
to give such notification shall not be a defense to the Borrower’s obligation to
pay any amounts under this paragraph (a).


(B)                                 CAPITAL ADEQUACY.  IF ANY BANK DETERMINES AT
ANY TIME THAT ITS RETURN HAS BEEN REDUCED AS A RESULT OF ANY CAPITAL ADEQUACY
RULE CHANGE, THAT BANK MAY REQUIRE THE BORROWER TO PAY IT THE AMOUNT NECESSARY
TO RESTORE THAT BANK’S RETURN TO WHAT IT WOULD HAVE BEEN HAD THERE BEEN NO
CAPITAL ADEQUACY RULE CHANGE.  FOR PURPOSES OF THIS PARAGRAPH (B), THE FOLLOWING
DEFINITIONS SHALL APPLY:


(I)                                     “RETURN”, FOR ANY CALENDAR QUARTER OR
SHORTER PERIOD, MEANS THE PERCENTAGE DETERMINED BY DIVIDING (A) THE SUM OF
INTEREST AND ONGOING FEES EARNED BY A BANK UNDER THIS AGREEMENT DURING SUCH
PERIOD BY (B) THE AVERAGE

25


--------------------------------------------------------------------------------


CAPITAL THAT BANK IS REQUIRED TO MAINTAIN DURING SUCH PERIOD AS A RESULT OF ITS
BEING A PARTY TO THIS AGREEMENT, AS DETERMINED BY THAT BANK BASED UPON ITS TOTAL
CAPITAL REQUIREMENTS AND A REASONABLE ATTRIBUTION FORMULA THAT TAKES ACCOUNT OF
THE CAPITAL ADEQUACY RULES THEN IN EFFECT. RETURN MAY BE CALCULATED FOR EACH
CALENDAR QUARTER AND FOR THE SHORTER PERIOD BETWEEN THE END OF A CALENDAR
QUARTER AND THE DATE OF TERMINATION IN WHOLE OF THIS AGREEMENT.


(II)                                  “CAPITAL ADEQUACY RULE” MEANS ANY LAW,
RULE, REGULATION OR GUIDELINE REGARDING CAPITAL ADEQUACY THAT APPLIES TO ANY
BANK, OR THE INTERPRETATION THEREOF BY ANY GOVERNMENTAL OR REGULATORY AUTHORITY
INCLUDING, WITHOUT LIMITATION, ANY AGENCY OF THE EUROPEAN UNION OR SIMILAR
MONETARY OR MULTINATIONAL AUTHORITY.  CAPITAL ADEQUACY RULES INCLUDE RULES
REQUIRING FINANCIAL INSTITUTIONS TO MAINTAIN TOTAL CAPITAL IN AMOUNTS BASED UPON
PERCENTAGES OF OUTSTANDING LOANS, BINDING LOAN COMMITMENTS AND LETTERS OF
CREDIT.


(III)                               “CAPITAL ADEQUACY RULE CHANGE” MEANS ANY
CHANGE IN ANY CAPITAL ADEQUACY RULE OCCURRING AFTER THE DATE OF THIS AGREEMENT,
BUT DOES NOT INCLUDE ANY CHANGES IN APPLICABLE REQUIREMENTS THAT AT THE DATE
HEREOF ARE SCHEDULED TO TAKE PLACE UNDER THE EXISTING CAPITAL ADEQUACY RULES OR
ANY INCREASES IN THE CAPITAL THAT ANY BANK IS REQUIRED TO MAINTAIN TO THE EXTENT
THAT THE INCREASES ARE REQUIRED DUE TO A REGULATORY AUTHORITY’S ASSESSMENT OF
THAT BANK’S FINANCIAL CONDITION.


(IV)                              “BANK” INCLUDES (BUT IS NOT LIMITED TO) THE
AGENT, THE BANKS, AS DEFINED ELSEWHERE IN THIS AGREEMENT, ANY ASSIGNEE OF ANY
INTEREST OF ANY BANK HEREUNDER, ANY PARTICIPANT IN THE LOANS MADE HEREUNDER AND
ANY HOLDING COMPANY OF ANY OF THE FOREGOING.

The initial notice sent by a Bank shall be sent as promptly as practicable after
that Bank learns that its Return has been reduced, shall include a demand for
payment of the amount necessary to restore that Bank’s Return for the quarter in
which the notice is sent, shall state in reasonable detail the cause for the
reduction in that Bank’s Return and that Bank’s calculation of the amount of
such reduction, and shall include that Bank’s representation that it has made
similar demand on one or more other commercial borrowers with revolving or term
loans in excess of $500,000. Thereafter, that Bank may send a new notice during
each calendar quarter setting forth the calculation of the reduced Return for
that quarter and including a demand for payment of the amount necessary to
restore that Bank’s Return for that quarter.  A Bank’s calculation in any such
notice shall be conclusive and binding absent demonstrable error.


(C)                                  FUNDING EXCEPTIONS.  THE BORROWER SHALL
ALSO COMPENSATE ANY BANK, UPON WRITTEN REQUEST BY THAT BANK (WHICH REQUEST SHALL
SET FORTH THE BASIS FOR REQUESTING SUCH AMOUNTS), FOR ALL LOSSES AND IMPUTED
COSTS IN RESPECT OF ANY INTEREST OR OTHER CONSIDERATION PAID BY THAT BANK TO
LENDERS OF FUNDS BORROWED BY IT OR DEPOSITED

26


--------------------------------------------------------------------------------



WITH IT TO MAINTAIN ANY PORTION OF THE PRINCIPAL BALANCE OF ANY ADVANCES AT A
LIBO RATE WHICH THAT BANK SUSTAINS (I) ON ACCOUNT OF ANY FAILURE OF THE BORROWER
TO BORROW AT A LIBO RATE ON A DATE SPECIFIED THEREFOR IN A NOTICE PROVIDED BY
THE BORROWER TO THE AGENT UNDER SECTION 5.2 OF THIS AGREEMENT OR (II) DUE TO ANY
PAYMENT OR PREPAYMENT (WHETHER PURSUANT TO SECTION 6.2, 6.3, 9.2(D) OR 10.2) OF
ANY ADVANCE BEARING INTEREST AT A LIBO RATE ON A DATE OTHER THAN THE LAST DAY OF
THE APPLICABLE INTEREST PERIOD FOR SUCH ADVANCE.  A CERTIFICATE AS TO ANY SUCH
LOSS OR COST (INCLUDING CALCULATIONS, IN REASONABLE DETAIL, SHOWING HOW THE
APPLICABLE BANK COMPUTED SUCH LOSS OR COST) SHALL BE PROMPTLY SUBMITTED BY THAT
BANK TO THE BORROWER AND SHALL, IN THE ABSENCE OF MANIFEST ERROR, BE CONCLUSIVE
AND BINDING AS TO THE AMOUNT THEREOF.  SUCH LOSS OR COST MAY BE COMPUTED AS
THOUGH THE APPLICABLE BANK ACQUIRED DEPOSITS IN THE LONDON INTERBANK MARKET TO
FUND THAT PORTION OF THE PRINCIPAL BALANCE WHETHER OR NOT SUCH BANK ACTUALLY DID
SO.


6.             DISBURSEMENTS AND PAYMENTS


6.1          REQUESTS FOR BORROWINGS.

Each Borrowing shall occur on written or telephonic request to the Agent from a
person believed by the Agent to be an officer of or other authorized
representative for the Borrower.  A request for a Borrowing must be received by
the Agent (i) not later than 11:00 a.m. on the day that such Borrowing is to be
made in the case of a Borrowing that is to bear interest initially at the
Floating Rate or (ii) not later than 11:00 a.m. on the day three Business Days
before the Business Day which is the first day of the applicable Interest Period
for such Borrowing in the case of a Borrowing denominated in Dollars that is to
bear interest initially (in whole or in part) at a LIBO Rate, (y) 4:00 P.M.
(London time) on the day three Business Days before the Business Day which is
the first day of the applicable Interest Period for such Borrowing in the case
of a Borrowing denominated in any Committed Currency.  Each Revolving Borrowing
denominated in any Committed Currency shall bear interest at a LIBO Rate.  Each
Borrowing must be in an amount not less than the Revolving Borrowing Minimum or
a multiple thereof and shall consist of Revolving Advances in the same currency
made on the same day by the Banks ratably according to their respective
Commitments.  Each such notice of a Revolving Borrowing shall specify the
requested (i) date of such Revolving Borrowing, (ii) whether the Advances
comprising such Revolving Borrowing are to be LIBO Rate Advances,
(iii) aggregate amount of such Revolving Borrowing, and (iv) in the case of a
Revolving Borrowing consisting of LIBO Rate Advances, initial Interest Period
and currency for each such Revolving Advance.  Upon receipt of any such request,
the Agent shall notify the Banks of the intended Borrowing no later than 12:00
noon on the date such request for such Borrowing is received by the Agent.  At
or before 2:00 p.m. on the date the requested Borrowing is to be made, in the
case of a Revolving Borrowing consisting of Revolving Advances denominated in
Dollars, and before 11:00 A.M. (London time) on the date of such Revolving
Borrowing, in the case of a Revolving Borrowing consisting of Revolving Advances
denominated in any Committed Currency, each Bank shall remit its Percentage of
the requested Borrowing to the Agent at the applicable Agent’s Account in
immediately available funds.  Prior to the close of business on the day the
requested Borrowing is to be made, the Agent shall disburse such funds by
crediting the same to the Borrower’s demand deposit account maintained with the
Agent or in such other manner as the

27


--------------------------------------------------------------------------------


Agent and any officer of the Borrower may agree in writing.  Any Borrowing that
is to initially bear interest at a LIBO Rate shall also be subject to all
conditions set forth in Section 5.2 hereof.

Unless the Agent shall have received notice from a Bank prior to the time of any
Borrowing that such Bank will not make available to the Agent such Bank’s
ratable portion of such Borrowing, the Agent may assume that such Bank has made
such portion available to the Agent on the date of such Borrowing in accordance
with this Section 6.1 and the Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount.  If and to the
extent that such Bank shall not have so made such ratable portion available to
the Agent, such Bank and the Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Agent, at (i) in the case of the Borrower,
the interest rate applicable at the time to such Revolving Advances comprising
such Borrowing and (ii) in the case of such Bank, (A) the Federal Funds Rate, in
the case of Advances denominated in Dollars or (B) the cost of funds incurred by
the Agent in respect of such amount in the case of Advances denominated in
Committed Currencies. If such Bank shall repay to the Agent such corresponding
amount, such amount so repaid shall constitute such Bank’s Revolving Advance as
part of such Borrowing for purposes of this Agreement.


6.2          PAYMENTS.


(A)                                  GENERALLY.  THE BORROWER SHALL INITIATE ALL
PAYMENTS, EXCEPT WITH RESPECT TO PRINCIPAL OF, INTEREST ON, AND OTHER AMOUNTS
RELATING TO, ADVANCES DENOMINATED IN A FOREIGN CURRENCY, OF PRINCIPAL, INTEREST,
FEES AND OTHER PAYMENTS DUE UNDER THE NOTES OR THIS AGREEMENT (INCLUDING BUT NOT
LIMITED TO ALL PAYMENTS DUE UNDER SECTION 2.4(D), SECTION 3 OR ANY REIMBURSEMENT
AGREEMENT) AND ALL PREPAYMENTS WITH RESPECT TO THE NOTES OR THIS AGREEMENT TO
THE BANKS BY MEANS OF PAYMENT MADE BY THE BORROWER TO THE AGENT IN DOLLARS NOT
LATER THAN 12:00 NOON IN SAME DAY FUNDS FOR THE ACCOUNT OF THE BANKS.  THE
BORROWER SHALL INITIATE EACH PAYMENT WITH RESPECT TO PRINCIPAL OF, INTEREST ON,
AND OTHER AMOUNTS RELATING TO, ADVANCES DENOMINATED IN A COMMITTED CURRENCY, NOT
LATER THAN 11:00 A.M. (AT THE PAYMENT OFFICE FOR SUCH COMMITTED CURRENCY) ON THE
DAY WHEN DUE IN SUCH COMMITTED CURRENCY TO THE AGENT, BY DEPOSIT OF SUCH FUNDS
TO THE APPLICABLE AGENT’S ACCOUNT IN SAME DAY FUNDS.  ALL SUCH PAYMENTS SHALL BE
MADE IN IMMEDIATELY AVAILABLE FUNDS.  ANY PAYMENT DUE ON A DAY ON WHICH THE
AGENT IS NOT OPEN FOR SUBSTANTIALLY ALL OF ITS BUSINESS SHALL BE DUE ON THE NEXT
DAY ON WHICH THE AGENT IS SO OPEN.  WHENEVER ANY PAYMENT HEREUNDER OR UNDER THE
NOTES SHALL BE STATED TO BE DUE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT
SHALL BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME
SHALL IN SUCH CASE BE INCLUDED IN THE COMPUTATION OF PAYMENT OF INTEREST OR FEE
OR COMMISSION, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT, IF SUCH EXTENSION
WOULD CAUSE PAYMENT OF INTEREST ON OR PRINCIPAL OF LIBO RATE ADVANCES TO BE MADE
IN THE NEXT FOLLOWING CALENDAR MONTH, SUCH PAYMENT SHALL BE MADE ON THE NEXT
PRECEDING BUSINESS DAY.  ABSENT OBVIOUS ERROR, THE RECORDS OF THE AGENT WILL BE
CONCLUSIVE EVIDENCE OF THE PRINCIPAL AND ACCRUED INTEREST OWING WITH RESPECT TO
ALL OBLIGATIONS.

28


--------------------------------------------------------------------------------



(B)                                 REVOLVING ADVANCES: INTEREST PAYMENTS. 
INTEREST ACCRUING ON THE REVOLVING ADVANCES DURING ANY MONTH AT THE FLOATING
RATE SHALL BE PAYABLE QUARTERLY IN ARREARS ON THE LAST DAY OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER AND AT MATURITY.  INTEREST ACCRUING ON THE REVOLVING
ADVANCES AT THE LIBO RATE SHALL BE PAYABLE ON THE LAST DAY OF THE APPLICABLE
INTEREST PERIOD AND AT MATURITY AND, IF THE APPLICABLE INTEREST PERIOD HAS A
DURATION OF LONGER THAN THREE MONTHS, ON THE DAY DURING SUCH INTEREST PERIOD
THAT IS EVERY THREE MONTHS AFTER THE FIRST DAY OF SUCH INTEREST PERIOD.


(C)                                  REVOLVING ADVANCES: PRINCIPAL PAYMENT. THE
ENTIRE PRINCIPAL BALANCE OF THE REVOLVING ADVANCES OWING TO EACH BANK SHALL BE
DUE AND PAYABLE IN FULL ON THE COMMITMENT TERMINATION DATE APPLICABLE TO SUCH
BANK.


(D)                                 SWINGLINE ADVANCES. INTEREST AND PRINCIPAL
ON THE SWINGLINE ADVANCES SHALL BE DUE AND PAYABLE AS SET FORTH IN SECTION 2.2.


(E)                                  BID LOANS: INTEREST. INTEREST ACCRUING ON
THE PRINCIPAL BALANCE OF EACH BID LOAN SHALL BE DUE AND PAYABLE ON THE LAST DAY
OF THE INTEREST PERIOD APPLICABLE THERETO.


(F)                                    BID LOANS: PRINCIPAL. THE PRINCIPAL
BALANCE OF EACH BID LOAN SHALL BE DUE AND PAYABLE IN FULL ON THE LAST DAY OF THE
INTEREST PERIOD APPLICABLE THERETO.

To the extent that the Agent receives funds for application to the amounts owing
by the Borrower under or in respect of this Agreement or any Note in currencies
other than the currency or currencies required to enable the Agent to distribute
funds to the Banks in accordance with the terms of this Section 6.2, the Agent
shall be entitled to convert or exchange such funds into Dollars or into a
Committed Currency or from Dollars to a Committed Currency or from a Committed
Currency to Dollars, as the case may be, to the extent necessary to enable the
Agent to distribute such funds in accordance with the terms of this Section 6.2;
provided that the Borrower and each of the Banks hereby agree that the Agent
shall not be liable or responsible for any loss, cost or expense suffered by the
Borrower or such Bank as a result of any conversion or exchange of currencies
effected pursuant to this Section 6.2 or as a result of the failure of the Agent
to effect any such conversion or exchange, except for such loss, cost or expense
due to the Agent’s negligence, gross negligence or willful misconduct; and
provided further that the Borrower agrees to indemnify the Agent and each Bank,
and hold the Agent and each Bank harmless, for any and all losses, costs and
expenses incurred by the Agent or any Bank for any conversion or exchange of
currencies (or the failure to convert or exchange any currencies) in accordance
with this Section 6.2 except for such losses, costs or expenses due to the
Agent’s or Bank’s negligence, gross negligence or willful misconduct.


6.3          PREPAYMENTS.


(A)                                  OPTIONAL.  THE BORROWER MAY PREPAY THE
REVOLVING ADVANCES OR THE SWINGLINE ADVANCES IN WHOLE AT ANY TIME OR FROM TIME
TO TIME IN PART, WITHOUT PENALTY OR PREMIUM, PROVIDED THAT (I) PREPAYMENT OF ANY
BANK’S ADVANCES MUST BE ACCOMPANIED BY PRO RATA PREPAYMENT OF EACH OTHER BANK’S
ADVANCES, (II) ANY PARTIAL PREPAYMENT MUST BE IN AN AGGREGATE AMOUNT NOT LESS
THAN $10,000,000, (III) PREPAYMENT OF ANY PRINCIPAL BEARING INTEREST AT A BASE
RATE MAY BE MADE ONLY

29


--------------------------------------------------------------------------------


on one Business Day’s notice to the Agent, and (iv) any prepayment of Advances,
which at the time of such prepayment bear interest at a LIBO Rate, shall be
(A) made only on three Business Days’ notice to the Agent, (B) in a principal
amount equal to that portion of the entire Borrowing to which any given LIBO
Rate was applicable, and (C) accompanied by accrued interest on such prepayment
through the date of prepayment and additional compensation calculated in
accordance with Section 5.4(c) hereof. The Borrower may not prepay any Bid Loan
without the consent of the holder thereof.


(B)                                 MANDATORY.  IF, ON ANY DATE, THE AGENT
NOTIFIES THE BORROWER THAT, ON ANY INTEREST PAYMENT DATE, THE SUM OF (I) THE
AGGREGATE PRINCIPAL AMOUNT OF ALL ADVANCES DENOMINATED IN DOLLARS THEN
OUTSTANDING PLUS (II) THE EQUIVALENT IN DOLLARS (DETERMINED ON THE THIRD
BUSINESS DAY PRIOR TO SUCH INTEREST PAYMENT DATE) OF THE AGGREGATE PRINCIPAL
AMOUNT OF ALL ADVANCES DENOMINATED IN COMMITTED CURRENCIES THEN OUTSTANDING
EXCEEDS 105% OF THE AGGREGATE COMMITMENTS OF THE BANKS ON SUCH DATE, THE
BORROWER SHALL, AS SOON AS PRACTICABLE AND IN ANY EVENT WITHIN TWO BUSINESS DAYS
AFTER RECEIPT OF SUCH NOTICE, SUBJECT TO THE PROVISO TO THIS SENTENCE SET FORTH
BELOW, PREPAY THE OUTSTANDING PRINCIPAL AMOUNT OF ANY ADVANCES OWING BY THE
BORROWER IN AN AGGREGATE AMOUNT SUFFICIENT TO REDUCE SUCH SUM TO AN AMOUNT NOT
TO EXCEED 100% OF THE AGGREGATE COMMITMENTS OF THE BANKS ON SUCH DATE TOGETHER
WITH ANY INTEREST ACCRUED TO THE DATE OF SUCH PREPAYMENT ON THE AGGREGATE
PRINCIPAL AMOUNT OF ADVANCES PREPAID; PROVIDED THAT IF THE AGGREGATE PRINCIPAL
AMOUNT OF FLOATING RATE ADVANCES OUTSTANDING AT THE TIME OF SUCH REQUIRED
PREPAYMENT IS LESS THAN THE AMOUNT OF SUCH REQUIRED PREPAYMENT, THE PORTION OF
SUCH REQUIRED PREPAYMENT IN EXCESS OF THE AGGREGATE PRINCIPAL AMOUNT OF FLOATING
RATE ADVANCES THEN OUTSTANDING SHALL BE DEFERRED UNTIL THE EARLIEST TO OCCUR OF
THE LAST DAY OF THE INTEREST PERIOD OF THE OUTSTANDING LIBO RATE ADVANCES IN AN
AMOUNT EQUAL TO THE EXCESS OF SUCH REQUIRED PREPAYMENT.  THE AGENT SHALL GIVE
PROMPT NOTICE OF ANY PREPAYMENT REQUIRED UNDER THIS SECTION 6.3(B) TO THE
BORROWER AND THE BANKS, AND SHALL PROVIDE PROMPT NOTICE TO THE BORROWER OF ANY
SUCH NOTICE OF REQUIRED PREPAYMENT RECEIVED BY IT FROM ANY BANK.


6.4          TERMINATION OR REDUCTION OF THE COMMITMENTS.

The Borrower may from time to time on at least ten calendar days’ prior notice
received by the Agent (which shall promptly advise each Bank thereof) terminate
the Commitments of the Banks in whole or permanently reduce the Commitments of
the Banks in part, provided that (i) the Commitments of the Banks may not be
terminated in whole at any time that any Advance, Letter of Credit or
Unreimbursed L/C Obligation remains outstanding, (ii) each partial reduction of
the Commitments of the Banks shall be in the minimum amount of $10,000,000 or in
a multiple of $10,000,000 in excess thereof, (iii) each partial reduction of the
Commitments of the Banks shall be pro rata as to all of the Commitments of the
Banks on the basis of the respective Percentages of the Banks, and (iv) no
partial reduction of the Commitments of the Banks shall reduce the aggregate
amount of the Commitments of the Banks to an amount less than the Aggregate
Outstandings.


6.5          TAXES.


(A)                                  ALL PAYMENTS MADE BY THE BORROWER TO THE
AGENT OR ANY BANK (HEREIN ANY  “PAYEE”) UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE NOTES SHALL BE MADE WITHOUT ANY SETOFF OR OTHER COUNTERCLAIM,
AND FREE AND CLEAR OF AND WITHOUT

30


--------------------------------------------------------------------------------



DEDUCTION FOR OR ON ACCOUNT OF ANY PRESENT OR FUTURE TAXES NOW OR HEREAFTER
IMPOSED BY ANY GOVERNMENTAL OR OTHER AUTHORITY, EXCEPT TO THE EXTENT THAT SUCH
DEDUCTION OR WITHHOLDING IS COMPELLED BY LAW.  AS USED HEREIN, THE TERM “TAXES”
SHALL INCLUDE ALL INCOME, EXCISE AND OTHER TAXES OF WHATEVER NATURE (OTHER THAN
TAXES GENERALLY ASSESSED ON THE OVERALL NET INCOME OF THE PAYEE BY THE
GOVERNMENT OR OTHER AUTHORITY OF THE COUNTRY, STATE OR POLITICAL SUBDIVISION IN
WHICH SUCH PAYEE IS INCORPORATED OR IN WHICH THE OFFICE THROUGH WHICH THE PAYEE
IS ACTING IS LOCATED) AS WELL AS ALL LEVIES, IMPOSTS, DUTIES, CHARGES, OR FEES
OF WHATEVER NATURE.  IF THE BORROWER IS COMPELLED BY LAW TO MAKE ANY SUCH
DEDUCTIONS OR WITHHOLDINGS IT WILL:

(I)                                     PAY TO THE RELEVANT AUTHORITIES THE FULL
AMOUNT REQUIRED TO BE SO WITHHELD OR DEDUCTED;

(II)                                  EXCEPT TO THE EXTENT THAT SUCH DEDUCTION
OR WITHHOLDING RESULTS FROM A BREACH BY ANY PAYEE OF THE REPRESENTATIONS
CONTAINED IN SECTION 6.5(B), PAY SUCH ADDITIONAL AMOUNTS (INCLUDING, WITHOUT
LIMITATION, ANY PENALTIES, INTEREST OR EXPENSES) AS MAY BE NECESSARY IN ORDER
THAT THE NET AMOUNT RECEIVED BY EACH PAYEE AFTER SUCH DEDUCTIONS OR WITHHOLDINGS
(INCLUDING ANY REQUIRED DEDUCTION OR WITHHOLDING ON SUCH ADDITIONAL AMOUNTS)
SHALL EQUAL THE AMOUNT SUCH PAYEE WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS OR
WITHHOLDINGS BEEN MADE; AND

(III)                               PROMPTLY FORWARD TO THE AGENT (FOR DELIVERY
TO SUCH PAYEE) AN OFFICIAL RECEIPT OR OTHER DOCUMENTATION SATISFACTORY TO THE
AGENT EVIDENCING SUCH PAYMENT TO SUCH AUTHORITIES.


(B)                                 IF ANY TAXES OTHERWISE PAYABLE BY THE
BORROWER PURSUANT TO THE FOREGOING PARAGRAPH ARE DIRECTLY ASSERTED AGAINST ANY
PAYEE, SUCH PAYEE MAY PAY SUCH TAXES AND THE BORROWER PROMPTLY SHALL REIMBURSE
SUCH PAYEE TO THE FULL EXTENT OTHERWISE REQUIRED BY SUCH PARAGRAPH.  THE
OBLIGATIONS OF THE BORROWER UNDER THIS SECTION 6.5 SHALL SURVIVE ANY TERMINATION
OF THIS AGREEMENT.  EACH BANK BY ITS EXECUTION OF THIS AGREEMENT DOES HEREBY
REPRESENT (AND EACH ADDITIONAL BANK BY ITS EXECUTION OF ANY ASSIGNMENT
CERTIFICATE PURSUANT TO SECTION 11.11 SHALL BE DEEMED TO REPRESENT) TO EACH
OTHER BANK, THE AGENT AND THE BORROWER THAT IF SUCH BANK OR ADDITIONAL BANK IS
ORGANIZED UNDER THE LAWS OF ANY JURISDICTION OTHER THAN THE UNITED STATES OR ANY
STATE THEREOF, SUCH BANK OR ADDITIONAL BANK HAS FURNISHED TO THE AGENT AND THE
BORROWER EITHER U.S. INTERNAL REVENUE SERVICE FORM W-8BEN, OR U.S. INTERNAL
REVENUE SERVICE FORM W-8ECI, AS APPLICABLE (WHEREIN SUCH BANK CLAIMS ENTITLEMENT
TO COMPLETE EXEMPTION FROM U.S. FEDERAL WITHHOLDING TAX ON ALL INTEREST PAYMENTS
HEREUNDER).


(C)                                  IF THE BORROWER MAKES AN INCREASED TAX
PAYMENT TO A BANK UNDER THE FOREGOING CLAUSE (A)(II) AND THAT BANK DETERMINES IN
ITS ABSOLUTE DISCRETION THAT (A) A TAX CREDIT IS ATTRIBUTABLE TO THAT TAX
PAYMENT, AND (B) THAT BANK HAS OBTAINED, UTILIZED AND FULLY RETAINED THAT TAX
CREDIT ON AN AFFILIATED GROUP BASIS, THEN SUCH BANK SHALL PAY AN AMOUNT TO THE
BORROWER WHICH THAT BANK DETERMINES IN ITS ABSOLUTE

31


--------------------------------------------------------------------------------



DISCRETION WILL LEAVE IT (AFTER THAT PAYMENT) IN THE SAME AFTER-TAX POSITION AS
IT WOULD HAVE BEEN IN HAD THE PAYMENT UNDER CLAUSE (A)(II) NOT BEEN REQUIRED TO
BE MADE BY THE BORROWER; PROVIDED, HOWEVER, THAT (I) SUCH BANK SHALL BE THE SOLE
JUDGE OF THE AMOUNT OF SUCH TAX CREDIT AND THE DATE ON WHICH IT IS RECEIVED,
(II) NO BANK SHALL BE OBLIGED TO DISCLOSE INFORMATION REGARDING ITS TAX AFFAIRS
OR TAX COMPUTATIONS, (III) NOTHING HEREIN SHALL INTERFERE WITH A BANK’S RIGHT TO
MANAGE ITS TAX AFFAIRS IN WHATEVER MANNER IT SEES FIT, AND (IV) IF SUCH BANK
SHALL SUBSEQUENTLY DETERMINE THAT IT HAS LOST THE CREDIT OF ALL OR A PORTION OF
SUCH TAX CREDIT, THE BORROWER SHALL PROMPTLY REMIT TO SUCH BANK THE AMOUNT
CERTIFIED BY SUCH BANK TO BE THE AMOUNT NECESSARY TO RESTORE SUCH BANK TO THE
POSITION IT WOULD HAVE BEEN IN IF NO PAYMENT HAD BEEN MADE PURSUANT TO THIS
SENTENCE.


6.6          JUDGMENT CURRENCY.

If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum due under this Agreement or the Notes in U.S. dollars or any
alternative currency (the “Specified Currency”) into another currency (the
“Judgment Currency”), the rate of exchange which shall be applied shall be that
at which, in accordance with normal banking procedures, the Agent could purchase
the Specified Currency with the amount of the Judgment Currency on the Business
Day next preceding the day on which such judgment is rendered.  The obligation
of the Borrower with respect to any such sum due from it to the Agent or any
Bank (each, an “Entitled Person”) shall, notwithstanding the rate of exchange
actually applied in rendering such judgment, be discharged only to the extent
that on the Business Day following receipt by such Entitled Person of any sum
adjudged to be due under this Agreement or under the Notes in the Judgment
Currency, such Entitled Person may, in accordance with normal banking
procedures, purchase and transfer to the required location of payment the
Specified Currency with the amount of the Judgment Currency so adjudged to be
due; and the Borrower hereby, as a separate obligation and notwithstanding any
such judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the applicable Specified Currency, any difference
between the sum originally due to such Entitled Person in the Specified Currency
and the amount of the Specified Currency so purchased and transferred on that
Business Day.


7.             CONDITIONS PRECEDENT

On or before the date hereof, the Borrower shall deliver to the Agent the
documents detailed in Exhibit A, properly executed and in form and content
acceptable to the Agent and the Banks.  For purposes of determining compliance
with the conditions of this Section 7, each Bank shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Banks unless an officer of the Agent responsible for the
transactions contemplated by this Agreement shall have received notice from such
Bank prior to the date hereof, specifying its objection thereto.


8.             REPRESENTATIONS AND WARRANTIES

To induce the Agent and the Banks to enter into this Agreement, the Borrower
makes the representations and warranties contained in Exhibit B.  Each request
for a Borrowing or Letter of

32


--------------------------------------------------------------------------------


Credit under this Agreement constitutes a reaffirmation of these representations
and warranties (other than the representations and warranties listed as
“Material Adverse Effect”, “Litigation” and “Environmental Matters” on Exhibit
B) as of the date of such Borrowing or Letter of Credit.


9.             COVENANTS.

From the date hereof through the Commitment Termination Date, and thereafter
until the Obligations are paid in full and no Letter of Credit remains
outstanding, unless the Required Banks (or the Agent, with the consent of the
Required Banks) shall otherwise agree in writing, the Borrower shall do the
following:


9.1          FINANCIAL INFORMATION

The Borrower shall deliver to the Agent:


(A)                                  ANNUAL FINANCIAL STATEMENTS.  WITHIN 100
DAYS OF THE BORROWER’S FISCAL YEAR END, THE BORROWER’S CONSOLIDATED ANNUAL
FINANCIAL STATEMENTS.  THE STATEMENTS MUST BE AUDITED WITH AN UNQUALIFIED
OPINION BY A CERTIFIED PUBLIC ACCOUNTANT ACCEPTABLE TO THE AGENT.


(B)                                 INTERIM FINANCIAL STATEMENTS.  WITHIN 60
DAYS OF EACH FISCAL QUARTER, THE BORROWER’S INTERIM FINANCIAL STATEMENTS.  THESE
STATEMENTS WILL BE PREPARED ON A CONSOLIDATED BASIS AND IN ACCORDANCE WITH
GAAP.  THESE STATEMENTS WILL INCLUDE A STATEMENT OF CASH FLOWS.


(C)                                  COMPLIANCE CERTIFICATE.  CONCURRENT WITH
THE FINANCIAL STATEMENTS REQUIRED ABOVE, A COMPLIANCE CERTIFICATE, IN THE FORM
OF EXHIBIT E, SIGNED BY AN OFFICER OF THE BORROWER, ATTESTING TO THE ACCURACY OF
THE FINANCIAL STATEMENTS, AND DEMONSTRATING IN FORM ACCEPTABLE TO THE AGENT THAT
THE BORROWER REMAINS IN COMPLIANCE WITH THE COVENANTS DETAILED IN THIS
AGREEMENT.


(D)                                 NOTICES.  PROMPTLY UPON BECOMING AWARE OF
THE SAME, WRITTEN NOTICE OF ANY DEFAULT OR EVENT OF DEFAULT.


(E)                                  ADDITIONAL INFORMATION.  UPON REQUEST OF
THE AGENT OR ANY OF THE BANKS, SUCH OTHER INFORMATION AS IT MAY REASONABLY
REQUEST.

The Borrower shall deliver the statements required under paragraphs (a) and (b)
to the Agent by e-mail containing either the body of such statements or a
hyperlink to the location of such statements on the World Wide Web. Upon the
Agent’s receipt of any of the foregoing from the Borrower, the Agent shall
promptly deliver a copy of the same to each Bank, transmitted in the manner
received by the Agent.


9.2          COVENANTS

The Borrower shall:

33


--------------------------------------------------------------------------------



(A)                                  NEGATIVE PLEDGE.  NOT CREATE, INCUR OR
SUFFER TO EXIST ANY PLEDGE, LIEN, SECURITY INTEREST, ASSIGNMENT OR TRANSFER UPON
OR OF ANY OF THE BORROWER’S ACCOUNTS RECEIVABLE OR OTHER RIGHTS TO PAYMENT,
WHETHER NOW EXISTING OR HEREAFTER CREATED OR EXISTING; PROVIDED, HOWEVER,
NOTHING IN THIS SECTION 9.2(A) SHALL PROHIBIT THE BORROWER FROM (I) ASSIGNING OR
TRANSFERRING CERTAIN OF ITS ACCOUNTS RECEIVABLE IN CONNECTION WITH A SALE OF THE
PART OF ITS BUSINESS FROM WHICH SUCH ACCOUNTS RECEIVABLE HAVE ARISEN, OR
(II) TRANSFERRING NOT MORE THAN 25% OF ITS ACCOUNTS RECEIVABLE (WITH SUCH
PERCENTAGE DETERMINED BY FACE AMOUNT OF THE ACCOUNTS RECEIVABLE AS OF THE TIME
IMMEDIATELY BEFORE SUCH TRANSFER) TO A SECURITIZATION ENTITY IN CONNECTION WITH
A SECURITIZATION TRANSACTION, SO LONG AS THE BORROWER RECEIVES REASONABLY
EQUIVALENT VALUE ON ACCOUNT OF SUCH TRANSFER.


(B)                                 TAXES.  PAY, WHEN DUE, ALL TAXES,
ASSESSMENTS AND GOVERNMENTAL CHARGES LEVIED OR IMPOSED UPON THE BORROWER;
PROVIDED, HOWEVER, THE BORROWER SHALL NOT BE REQUIRED TO PAY ANY SUCH TAX,
ASSESSMENT OR GOVERNMENTAL CHARGE WHOSE AMOUNT, APPLICABILITY OR VALIDITY IS
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE
RESERVES HAVE BEEN ESTABLISHED BY THE BORROWER IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES.


(C)                                  INSURANCE.   CAUSE ITS PROPERTIES TO BE
ADEQUATELY INSURED AGAINST LOSS OR DAMAGE AND TO CARRY SUCH OTHER INSURANCE AS
IS USUALLY CARRIED BY PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS.  SUCH
INSURANCE SHALL EITHER BE MAINTAINED BY THE BORROWER THROUGH SELF-INSURANCE
THROUGH CAPTIVE INSURANCE COMPANIES OR BY INSURANCE ISSUED BY REPUTABLE AND
SOLVENT INSURANCE COMPANIES.


(D)                                 MERGER.  REFRAIN FROM BEING ACQUIRED BY ANY
OTHER ENTITY AND REFRAIN FROM TRANSFERRING ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS TO, OR CONSOLIDATING, MERGING OR OTHERWISE COMBINING WITH, ANY OTHER
ENTITY WHERE THE BORROWER IS NOT THE SURVIVING ENTITY; PROVIDED, HOWEVER, THE
BORROWER’S FAILURE TO COMPLY WITH THE REQUIREMENTS OF THIS SECTION 9.2(D) SHALL
NOT CONSTITUTE AN EVENT OF DEFAULT UNDER SECTION 10.1(F) OF THIS AGREEMENT, BUT
INSTEAD SHALL GIVE THE REQUIRED BANKS THE RIGHT, BY WRITTEN NOTICE TO THE
BORROWER, TO DEMAND PAYMENT OF UNPAID PRINCIPAL, ACCRUED INTEREST AND ALL OTHER
AMOUNTS PAYABLE UNDER THE NOTES AND THIS AGREEMENT AND TO TERMINATE THE
COMMITMENTS, WITH SUCH DEMAND AND TERMINATION TO BE EFFECTIVE THIRTY CALENDAR
DAYS’ FOLLOWING SUCH WRITTEN NOTICE FROM THE REQUIRED BANKS TO THE BORROWER.


(E)                                  MAINTENANCE OF PROPERTIES.   MAKE ALL
REPAIRS, RENEWALS OR REPLACEMENTS NECESSARY TO KEEP ITS PLANT, PROPERTIES AND
EQUIPMENT IN GOOD WORKING CONDITION; PROVIDED, HOWEVER, THAT NOTHING IN THIS
SECTION 9.2(E) SHALL PREVENT THE BORROWER FROM DISCONTINUING THE OPERATION OR
MAINTENANCE OF SUCH PLANT, PROPERTIES OR EQUIPMENT IF SUCH DISCONTINUANCE IS, IN
THE JUDGMENT OF THE BORROWER, DESIRABLE IN THE CONDUCT OF ITS BUSINESS.


(F)                                    BOOKS AND RECORDS.   MAINTAIN ADEQUATE
BOOKS AND RECORDS IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.

34


--------------------------------------------------------------------------------



(G)                                 COMPLIANCE WITH LAWS.   COMPLY WITH ALL
MATERIAL LAWS AND REGULATIONS APPLICABLE TO ITS BUSINESS.


(H)                                 PRESERVATION OF RIGHTS.   MAINTAIN AND
PRESERVE ITS CORPORATE EXISTENCE AND ALL MATERIAL RIGHTS, PRIVILEGES, CHARTERS
AND FRANCHISES IT NOW HAS; PROVIDED, HOWEVER, THAT THE BORROWER SHALL NOT BE
REQUIRED TO PRESERVE ANY SUCH RIGHT, PRIVILEGE, CHARTER OR FRANCHISE IF THE
BOARD OF DIRECTORS OF THE BORROWER SHALL DETERMINE THAT THE PRESERVATION THEREOF
IS NO LONGER DESIRABLE IN THE CONDUCT OF THE BUSINESS OF THE BORROWER.


(I)                                     INSPECTION.  UPON REASONABLE NOTICE BY
THE AGENT TO THE BORROWER, PERMIT THE AGENT OR ANY BANK TO VISIT AND INSPECT THE
BORROWER’S PROPERTIES AND EXAMINE ITS BOOKS AND RECORDS TO THE EXTENT THE AGENT
OR SUCH BANK DETERMINES SUCH INSPECTION AND EXAMINATION IS NECESSARY FOR THE
AGENT OR SUCH BANK TO OBSERVE AND MONITOR THE BORROWER’S FINANCIAL PERFORMANCE
AND FINANCIAL CONDITION AND TO ASSURE THE BORROWER’S COMPLIANCE WITH ITS
OBLIGATIONS UNDER THIS AGREEMENT.


(J)                                     USE OF PROCEEDS.  USE THE PROCEEDS OF
THE ADVANCES SOLELY FOR THE BORROWER’S GENERAL CORPORATE PURPOSES; PROVIDED,
HOWEVER, THE PROCEEDS OF THE ADVANCES SHALL NOT BE USED BY THE BORROWER (I) IN
CONNECTION WITH ANY ACQUISITION BY THE BORROWER OF OTHER BUSINESSES, WHETHER
THROUGH MERGER, CONSOLIDATION, ACQUISITION OF ASSETS, ACQUISITION OF STOCK OR
OTHER OWNERSHIP INTERESTS OR OTHERWISE; OR (II) IN CONNECTION WITH OR
PREPARATION FOR ANY CASE OR PROCEEDING CONTEMPLATED BY SECTION 10.1(J) HEREOF.


(K)                                  FOREIGN ASSETS CONTROL.  ENSURE THAT
NEITHER THE BORROWER NOR ANY SUBSIDIARY OF THE BORROWER NOR ANY PERSON WHO OWNS
A CONTROLLING INTEREST IN OR OTHERWISE CONTROLS THE BORROWER IS OR SHALL BE
LISTED ON (I) THE LISTS OF SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS
MAINTAINED BY THE DEPARTMENT OF THE TREASURY’S OFFICE OF FOREIGN ASSETS CONTROL,
OR (II) THE LIST OF PERSONS WHOSE PROPERTY OR INTERESTS IN PROPERTY ARE BLOCKED
OR SUBJECT TO BLOCKING PURSUANT TO SECTION1 OF EXECUTIVE ORDER 13224 OF
SEPTEMBER 23, 2001.


(L)                                     RATIO OF EBITDA TO INTEREST.  MAINTAIN
ITS EBITDA TO INTEREST RATIO AS OF THE END OF EACH FISCAL QUARTER OF THE
BORROWER AT NOT LESS THAN 3.0 TO 1.

These covenants were negotiated by the Banks and the Borrower based on
information provided to the Banks by the Borrower.  A breach of a covenant is an
indication that the risk of the transaction has increased.  In consideration for
any waiver or modification of these covenants, the Banks may require: collateral
or other credit support; higher fees or interest rates; and/or revised loan
documentation or monitoring.  Any covenant waiver or modification will be made
in the sole discretion of the Required Banks.  The foregoing in no way limits
the rights of the Agent and Banks under Section 10 of this Agreement.

35


--------------------------------------------------------------------------------



10.          EVENTS OF DEFAULT AND REMEDIES.


10.1        DEFAULT

As used herein, “Event of Default” means any of the following:


(A)                                  DEFAULT IN THE PAYMENT WHEN DUE OF ANY
PRINCIPAL DUE WITH RESPECT TO ANY OF THE OBLIGATIONS AND THE CONTINUANCE OF SUCH
DEFAULT FOR ONE (1) CALENDAR DAY.


(B)                                 DEFAULT IN THE PAYMENT WHEN DUE OF ANY
INTEREST, FEES, COSTS, EXPENSES OR OTHER PAYMENTS REQUIRED TO BE PAID BY THE
BORROWER UNDER THIS AGREEMENT AND THE CONTINUANCE OF SUCH DEFAULT FOR FIVE (5)
CALENDAR DAYS.


(C)                                  DEFAULT IN THE PAYMENT OF UNPAID PRINCIPAL,
INTEREST AND OTHER PAYMENTS UNDER THIS AGREEMENT FOLLOWING THE BORROWER’S
RECEIPT OF WRITTEN NOTICE FROM THE REQUIRED BANKS DEMANDING PAYMENT THEREOF AS
PERMITTED IN SECTION 9.2(D) OF THIS AGREEMENT AND THE PASSAGE OF THIRTY CALENDAR
DAYS FOLLOWING SUCH WRITTEN NOTICE.


(D)                                 DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF
ANY COVENANT OR AGREEMENT CONTAINED IN SECTION 9.2(A) OR 9.2(L) OF THIS
AGREEMENT.


(E)                                  DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF
ANY COVENANT OR AGREEMENT CONTAINED IN SECTION 9.1 OF THIS AGREEMENT AND
CONTINUANCE OF SUCH DEFAULT FOR TWENTY (20) CALENDAR DAYS.


(F)                                    DEFAULT IN THE OBSERVANCE OR PERFORMANCE
OF ANY COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT OR RELATED DOCUMENTS
(OTHER THAN A COVENANT OR AGREEMENT A DEFAULT IN WHOSE PERFORMANCE IS ELSEWHERE
IN THIS SECTION 10.1 SPECIFICALLY DEALT WITH) AND CONTINUANCE FOR MORE THAN
THIRTY (30) CALENDAR DAYS.


(G)                                 DEFAULT IN THE PAYMENT OF ANY INDEBTEDNESS
OF THE BORROWER OR SEASIDE WHEN DUE OR, IF PAYABLE ON DEMAND, ON DEMAND, OR ANY
OTHER DEFAULT BY THE BORROWER OR SEASIDE IN ANY AGREEMENT RELATING TO
INDEBTEDNESS OR CONTINGENT LIABILITIES THAT WOULD ALLOW THE MATURITY OF SUCH
INDEBTEDNESS TO BE ACCELERATED, IN EACH CASE IF THE OUTSTANDING BALANCE
(INCLUDING PRINCIPAL, INTEREST, AND ANY OTHER SUMS) OF ALL SUCH INDEBTEDNESS OR
LIABILITIES IN DEFAULT AT ANY ONE TIME EXCEEDS $200,000,000.


(H)                                 ANY REPRESENTATION OR WARRANTY MADE BY THE
BORROWER TO THE AGENT OR THE BANKS PROVES TO BE UNTRUE IN ANY MATERIAL RESPECT.


(I)                                     THE RENDERING AGAINST THE BORROWER OF
ANY FINAL JUDGMENT, DECREE OR ORDER FOR THE PAYMENT OF MONEY IN EXCESS OF
$500,000,000 (EXCLUDING ANY PORTION OF SUCH JUDGMENT, DECREE OR ORDER WHICH IS
INSURED BY AN UNRELATED THIRD-PARTY INSURER WHICH HAS NOT OBJECTED TO OR DENIED
COVERAGE), AND THE CONTINUANCE OF SUCH JUDGMENT, DECREE OR ORDER UNSATISFIED AND
IN EFFECT FOR ANY PERIOD OF NINETY (90) CALENDAR DAYS WITHOUT A STAY OF
EXECUTION.

36


--------------------------------------------------------------------------------



(J)                                     WITH OR WITHOUT THE BORROWER’S CONSENT,
A CUSTODIAN, TRUSTEE OR RECEIVER SHALL BE APPOINTED FOR THE MAJORITY OF THE
PROPERTIES OF THE BORROWER OR SEASIDE, OR A PETITION SHALL BE FILED BY OR
AGAINST THE BORROWER OR SEASIDE UNDER THE UNITED STATES BANKRUPTCY CODE OR ANY
SIMILAR COMPREHENSIVE BANKRUPTCY OR INSOLVENCY LAW, WHETHER DOMESTIC OR FOREIGN.


(K)                                  THE BORROWER SHALL FAIL TO PAY THE AMOUNT
OF ANY DRAFT DRAWN UNDER ANY LETTER OF CREDIT TO THE APPLICABLE ISSUING BANK ON
DEMAND, OR SHALL OTHERWISE FAIL TO PERFORM ANY OF ITS OBLIGATIONS UNDER SECTION
2.4(D); OR THE BORROWER OR SEASIDE SHALL FAIL TO PERFORM ANY OF ITS OR THEIR
OBLIGATIONS UNDER ANY REIMBURSEMENT AGREEMENT.


(L)                                     THE BORROWER SHALL REPUDIATE, PURPORT TO
REVOKE, ASSERT THE INVALIDITY OR UNENFORCEABILITY OF, OR FAIL TO PERFORM ANY
OBLIGATION UNDER THE GUARANTY SET FORTH IN SECTION 3, OR SUCH GUARANTY SHALL FOR
ANY REASON BE DETERMINED BY THE AGENT IN GOOD FAITH TO BE INVALID OR
UNENFORCEABLE.


10.2        REMEDIES.

Upon the occurrence of any one or more Events of Default, or at any time
thereafter, the Agent may, with the consent of the Required Banks, and shall,
upon request of the Required Banks:


(A)                                  TERMINATE THE COMMITMENTS;


(B)                                 DECLARE THE UNPAID PRINCIPAL, ACCRUED
INTEREST AND ALL OTHER AMOUNTS PAYABLE UNDER THE NOTES AND THIS AGREEMENT TO BE
IMMEDIATELY DUE AND PAYABLE;


(C)                                  IF ANY LETTER OF CREDIT REMAINS
OUTSTANDING, REQUIRE THE BORROWER TO DEPOSIT IN THE SPECIAL DEPOSIT ACCOUNT
IMMEDIATELY AVAILABLE FUNDS EQUAL TO THE AGGREGATE FACE AMOUNT OF ALL SUCH
OUTSTANDING LETTERS OF CREDIT; AND/OR


(D)                                 EXERCISE ANY OR ALL REMEDIES AVAILABLE TO
THE AGENT OR THE BANKS UNDER THE OTHER LOAN DOCUMENTS OR OTHERWISE AVAILABLE BY
LAW OR AGREEMENT.

Notwithstanding the foregoing, upon the occurrence of an Event of Default under
paragraph 10.1(j), the Commitments shall immediately terminate and the unpaid
principal, accrued interest and all other amounts payable under the Notes and
this Agreement will become immediately due and payable, and the Borrower shall
immediately be obligated to deposit in the Special Deposit Account immediately
available funds equal to the then-outstanding L/C Amount.


10.3        SETOFF

Each Bank may, upon the occurrence of an Event of Default or at any time
thereafter, without prior notice to the Borrower, set off and apply any and all
deposits held by, and other indebtedness owing by, such Bank to or for the
credit or the account of the Borrower against any and all obligations owing to
such Bank hereunder, whether now or hereafter existing, whether or not the Agent
or such Bank has made demand under this Agreement or any Loan Document and
whether such obligations may be contingent or unmatured.  Such right shall be in
addition to and

37


--------------------------------------------------------------------------------


not in lieu of any other rights and remedies available to the Agent or the Banks
under the other Loan Documents or otherwise available by law or agreement.  Each
Bank will endeavor to notify the Borrower and the Agent promptly after any such
setoff made by such Bank; provided, however, that the failure to give such
notice shall not affect the validity of such setoff or any application of funds
realized by such setoff. Each Bank shall have the obligations, if any, specified
in Section 11.4 with respect to any amounts obtained pursuant to this Section
10.3.


10.4        PLEDGE OF SPECIAL DEPOSIT ACCOUNT.

The Borrower hereby pledges, and grants the Agent, as agent for the Banks,
including the Issuing Banks, a security interest in, all sums held in the
Special Deposit Account from time to time and all proceeds thereof as security
for the payment of all amounts due and to become due from the Borrower to the
Issuing Banks, the Agent and/or the Banks pursuant to this Agreement, including
but not limited to both principal of and interest on the Advances and all
renewals, extensions and modifications thereof and any notes issued in
substitution therefor, the Borrower’s obligations under Section 3, and the
Borrower’s obligation to reimburse the Agent or any Bank for any amount drawn
under any Letter of Credit, whether such reimbursement obligation arises
directly under this Agreement or under a separate Reimbursement Agreement. The
Agent shall have full ownership and control of the Special Deposit Account, and
the Borrower shall have no right to withdraw the funds maintained in the Special
Deposit Account.


11.          AGENCY


11.1        AUTHORIZATION.

Each Bank irrevocably appoints and authorizes the Agent to act on behalf of such
Bank to the extent provided herein or in any document or instrument delivered
hereunder or in connection herewith, and to take such other action as may be
reasonably incidental thereto.  As to any matters not expressly provided for by
this Agreement or the other Loan Documents, the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Banks, and such instruments
shall be binding upon all Banks.


11.2        DISTRIBUTION OF PAYMENTS AND PROCEEDS.


(A)                                  AFTER DEDUCTION OF ANY COSTS OF COLLECTION
AS HEREINAFTER PROVIDED IN SECTION 11.3, ANY FEES SPECIFIED HEREIN OR IN ANY FEE
LETTER, AND ANY SERVICING FEE PROVIDED IN ANY AGREEMENT BETWEEN THE AGENT AND
THE APPLICABLE BANK, THE AGENT SHALL REMIT TO EACH BANK THAT BANK’S PERCENTAGE
OF ALL PAYMENTS OF PRINCIPAL, INTEREST, FEES AND OTHER PAYMENTS THAT ARE
RECEIVED BY THE AGENT UNDER THE LOAN DOCUMENTS.  EACH BANK’S INTEREST IN THE
LOAN DOCUMENTS SHALL BE PAYABLE SOLELY FROM PAYMENTS, COLLECTIONS AND PROCEEDS
ACTUALLY RECEIVED BY THE AGENT UNDER THE LOAN DOCUMENTS; AND THE AGENT’S ONLY
LIABILITY TO THE BANKS HEREUNDER SHALL BE TO ACCOUNT FOR EACH BANK’S PERCENTAGE
OF SUCH PAYMENTS, COLLECTIONS AND PROCEEDS IN ACCORDANCE WITH THIS AGREEMENT. 
IF THE AGENT IS EVER REQUIRED FOR ANY REASON TO REFUND ANY SUCH PAYMENTS,
COLLECTIONS OR PROCEEDS, EACH BANK WILL REFUND TO THE AGENT, UPON DEMAND, ITS
PERCENTAGE OF SUCH PAYMENTS, COLLECTIONS OR PROCEEDS,

38


--------------------------------------------------------------------------------



TOGETHER WITH ITS PERCENTAGE OF INTEREST OR PENALTIES, IF ANY, PAYABLE BY THE
AGENT IN CONNECTION WITH SUCH REFUND.  THE AGENT MAY, IN ITS SOLE DISCRETION,
MAKE PAYMENT TO THE BANKS IN ANTICIPATION OF RECEIPT OF PAYMENT FROM THE
BORROWER.  IF THE AGENT FAILS TO RECEIVE ANY SUCH ANTICIPATED PAYMENT FROM THE
BORROWER, EACH BANK SHALL PROMPTLY REFUND TO THE AGENT, UPON DEMAND, ANY SUCH
PAYMENT MADE TO IT IN ANTICIPATION OF PAYMENT FROM THE BORROWER, TOGETHER WITH
INTEREST FOR EACH DAY ON SUCH AMOUNT UNTIL SO REFUNDED AT A RATE EQUAL TO (A)
THE FEDERAL FUNDS RATE, IN THE CASE OF ADVANCES DENOMINATED IN DOLLARS OR (B)
THE COST OF FUNDS INCURRED BY THE AGENT IN RESPECT OF SUCH AMOUNT IN THE CASE OF
ADVANCES DENOMINATED IN COMMITTED CURRENCIES, FOR EACH SUCH DATE.


(B)                                 NOTWITHSTANDING THE FOREGOING, IF ANY BANK
HAS WRONGFULLY REFUSED TO FUND ITS PERCENTAGE OF ANY BORROWING OR OTHER ADVANCE
AS REQUIRED HEREUNDER, OR IF THE PRINCIPAL BALANCE OF ANY BANK’S ADVANCES IS FOR
ANY OTHER REASON LESS THAN ITS PERCENTAGE OF THE AGGREGATE PRINCIPAL BALANCES OF
THE ADVANCES, THE AGENT MAY REMIT ALL PAYMENTS RECEIVED BY IT TO THE OTHER BANKS
UNTIL SUCH PAYMENTS HAVE REDUCED THE AGGREGATE AMOUNTS OWED BY THE BORROWER TO
THE EXTENT THAT THE AGGREGATE AMOUNT OWING TO SUCH BANK HEREUNDER IS EQUAL TO
ITS PERCENTAGE OF THE AGGREGATE AMOUNT OWING TO ALL OF THE BANKS HEREUNDER.  THE
PROVISIONS OF THIS PARAGRAPH ARE INTENDED ONLY TO SET FORTH CERTAIN RULES FOR
THE APPLICATION OF PAYMENTS, PROCEEDS AND COLLECTIONS IN THE EVENT THAT A BANK
HAS BREACHED ITS OBLIGATIONS HEREUNDER AND SHALL NOT BE DEEMED TO EXCUSE ANY
BANK FROM SUCH OBLIGATIONS.


(C)                                  NOTWITHSTANDING THE FOREGOING, PAYMENTS
DESIGNATED BY THE BORROWER AS PERTAINING TO ANY BID LOAN SHALL BE PAID BY THE
AGENT (AFTER DEDUCTION OF COSTS OF COLLECTION AS HEREINAFTER PROVIDED) TO THE
APPLICABLE BANK HOLDING SUCH BID LOAN, WITHOUT REGARD TO SUCH BANK’S PERCENTAGE.


11.3        EXPENSES.

All payments, collections and proceeds received or effected by the Agent may be
applied, first, to pay or reimburse the Agent for all reasonable costs,
expenses, damages and liabilities at any time incurred by or imposed upon the
Agent in connection with this Agreement or any other Loan Document (including
but not limited to all reasonable attorney’s fees, foreclosure expenses and
advances made to protect the security of any collateral), except to the extent
that the Agent shall have previously received reimbursement of such costs,
expenses, damages or liabilities from the Borrower.  If the Agent does not
receive payments, collections or proceeds sufficient to cover any such costs,
expenses, damages or liabilities within five (5) calendar days after their
incurrence or imposition, each Bank shall, upon demand, remit to the Agent its
Percentage of the difference between (i) such costs, expenses, damages and
liabilities, and (ii) such payments, collections and proceeds; provided,
however, that no Bank shall be liable for any portion of such costs, expenses,
damages and liabilities resulting from the gross negligence or willful
misconduct of the Agent.

39


--------------------------------------------------------------------------------



11.4        PAYMENTS RECEIVED DIRECTLY BY BANKS.

If any Bank shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of offset or otherwise) on account of principal of
or interest on any Revolving Advances other than through distributions made in
accordance with Section 11.2, such Bank shall promptly give notice of such fact
to the Agent and shall purchase from the other Banks such participations in the
Revolving Advances as shall be necessary to cause the purchasing Bank to share
the excess payment or other recovery ratably with each of them; provided,
however, that if all or any portion of the excess payment or other recovery is
thereafter recovered from such purchasing Bank, the purchase shall be rescinded
and the purchasing Bank restored to the extent of such recovery (but without
interest thereon).  The Borrower agrees that any Bank so purchasing a
participation from another Bank pursuant to this Section 11.4 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Bank were the direct creditor of the Borrower in the amount of such
participation.


11.5        INDEMNIFICATION.

Each Bank severally (but not jointly) hereby agrees to indemnify and hold
harmless the Agent, as well as the Agent’s agents, employees, officers and
directors, ratably according to the respective Percentages of each of the Banks
from and against any and all losses, liabilities (including liabilities for
penalties), actions, suits, judgments, demands, damages, costs, disbursements,
or expenses (including reasonable attorneys’ fees and expenses) of any kind or
nature whatsoever, which are imposed on, incurred by, or asserted against the
Agent or its agents, employees, officers or directors in any way relating to or
arising out of this Agreement or the other Loan Documents, or as a result of any
action taken or omitted to be taken by the Agent; provided, however, that no
Bank shall be liable for any portion of any such losses, liabilities (including
liabilities for penalties), actions, suits, judgments, demands, damages, costs,
disbursements, or expenses resulting from the gross negligence or willful
misconduct of the Agent.  Notwithstanding any other provisions of this Agreement
or the other Loan Documents, the Agent shall in all cases be fully justified in
failing or refusing to act hereunder unless it shall be indemnified to its
satisfaction by the Banks against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action.


11.6        LIMITATIONS ON AGENT’S POWER.

Notwithstanding any other provision of this Agreement, the Agent shall not have
the power, without the consent of all of the Banks, to (i) forgive any
indebtedness of the Borrower arising under this Agreement or the Notes,
(ii) agree to reduce the rate of interest or fees charged under this Agreement
except as expressly provided in this Agreement, (iii) agree to extend the due
date for payment of principal, interest, fees or any other amount due under this
Agreement or the Notes, (iv) extend the Commitment Termination Date or increase
the amount of any of the Commitments except as provided in Sections 2.6 and 2.7,
(v) amend the definition of “Required Banks,” (vi) amend this Section 11.6,
Section 12.4 or Section 12.5 of this Agreement, or any provision herein
providing for consent or other action by all Banks, (vii) amend any provision
for the pro rata treatment of the Banks with respect to the sharing of payments
of principal or

40


--------------------------------------------------------------------------------


interest or the making of Advances, or (viii) release the Borrower from personal
liability on account of its obligations hereunder, including its obligations
under Section 3.


11.7        EXCULPATION OF THE AGENT BY THE BANKS.

The Agent shall be entitled to rely upon advice of counsel concerning legal
matters, and upon any writing which it believes to be genuine or to have been
presented by a proper person.  Neither the Agent nor any of its directors,
officers, employees or agents shall (a) be responsible to any of the Banks for
any recitals, representations or warranties contained in, or for the execution,
validity, genuineness, effectiveness or enforceability of this Agreement, any
Loan Document, or any other instrument or document delivered hereunder or in
connection herewith, (b) be responsible to any of the Banks for the validity,
genuineness, perfection, effectiveness, enforceability, existence, value or
enforcement of any collateral security, (c) be under any duty to any of the
Banks to inquire into or pass upon any of the foregoing matters, or to make any
inquiry concerning the performance by the Borrower or any other obligor of its
obligations, or (d) in any event, be liable to any of the Banks for any action
taken or omitted by it or them, except for its or their own gross negligence or
willful misconduct.


11.8        AGENT AND AFFILIATES.

The Agent shall have the same rights, powers and obligations hereunder in its
individual capacity as any other Bank, and may exercise or refrain from
exercising the same as though it were not the Agent, and the Agent and its
affiliates may accept deposits from and generally engage in any kind of business
with the Borrower as fully as if the Agent were not the Agent hereunder.


11.9        CREDIT INVESTIGATION.

Each Bank acknowledges that it has made such inquiries and taken such care on
its own behalf as would have been the case had its Commitment been granted and
the Advances made directly by such Bank to the Borrower without the intervention
of the Agent or any other Bank.  Each Bank agrees and acknowledges that the
Agent makes no representations or warranties about the creditworthiness of the
Borrower or any other party to this Agreement or with respect to the legality,
validity, sufficiency or enforceability of this Agreement, any Loan Document, or
any other instrument or document delivered hereunder or in connection herewith.


11.10      RESIGNATION.

The Agent may resign as such at any time upon at least 30 days’ prior notice to
the Borrower and the Banks.  In the event of any resignation of the Agent, the
Required Banks shall as promptly as practicable appoint a successor Agent.  If
no such successor Agent shall have been so appointed by the Required Banks and
shall have accepted such appointment within 30 days after the resigning Agent’s
giving of notice of resignation, then the resigning Agent may, on behalf of the
Banks, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof.  Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon be entitled to receive from the prior Agent such
documents of transfer and assignment as such successor Agent may reasonably
request and the resigning Agent shall be discharged from its duties and
obligations under this Agreement.  After any resignation pursuant to this
Section, the provisions

41


--------------------------------------------------------------------------------


of this Section shall inure to the benefit of the successor Agent as to any
actions taken or omitted to be taken by it while it is an Agent hereunder and to
the retiring Agent as to any actions taken or omitted to be taken by it while it
was an Agent hereunder.


11.11      ASSIGNMENTS AND PARTICIPATIONS.


(A)                                  PARTICIPATIONS. ANY BANK MAY, AT ITS
OPTION, SELL ONE OR MORE PARTICIPATIONS IN THAT BANK’S ADVANCES; PROVIDED,
HOWEVER, (I) NO SUCH PARTICIPATION SHALL RELIEVE ANY BANK OF ITS OBLIGATIONS
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ITS OBLIGATION TO MAKE ADVANCES HEREUNDER ON THE TERMS AND SUBJECT
TO THE CONDITIONS SET FORTH HEREIN, (II) THE BORROWER, THE AGENT AND THE OTHER
BANKS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH BANK GRANTING ANY
SUCH PARTICIPATION IN CONNECTION WITH SUCH BANK’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND (III) NO SUCH PARTICIPANT UNDER
ANY SUCH PARTICIPATION SHALL HAVE ANY RIGHT TO APPROVE ANY AMENDMENT OR WAIVER
OF ANY PROVISION OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR TO CONSENT TO
ANY DEPARTURE BY THE BORROWER THEREFROM, EXCEPT TO THE EXTENT THAT SUCH
AMENDMENT, WAIVER OR CONSENT WOULD REDUCE THE PRINCIPAL OF, OR INTEREST ON, THE
ADVANCES IN WHICH SUCH PARTICIPANT HAS SUCH PARTICIPATION, OR ANY FEES OR OTHER
AMOUNTS PAYABLE HEREUNDER IF SUCH PARTICIPANT PARTICIPATES THEREIN, OR WOULD
POSTPONE ANY DATE FIXED FOR ANY PAYMENT OF PRINCIPAL OF, OR INTEREST ON, THE
ADVANCES IN WHICH SUCH PARTICIPANT HAS SUCH PARTICIPATION, OR ANY FEES OR OTHER
AMOUNTS PAYABLE HEREUNDER IF SUCH PARTICIPANT PARTICIPATES THEREIN.  EXCEPT AS
SET FORTH IN (III) ABOVE, NO HOLDER OF ANY SUCH PARTICIPATION SHALL BE ENTITLED
TO REQUIRE THE BANK GRANTING SUCH PARTICIPATION TO TAKE OR OMIT TO TAKE ANY
ACTION HEREUNDER.


(B)                                 ASSIGNMENTS.


(I)                                     GENERALLY.  SUBJECT TO THE LIMITATIONS
SET FORTH IN SUBSECTION (II) BELOW, ANY BANK MAY, AT ITS OPTION, ASSIGN TO
ANOTHER PERSON ALL OR A PART OF ITS COMMITMENT, ADVANCES AND OTHER RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, BUT ONLY PURSUANT TO AN ASSIGNMENT
CERTIFICATE.  FROM AND AFTER THE EFFECTIVE DATE OF ANY SUCH ASSIGNMENT, THE
ASSIGNEE THEREUNDER SHALL, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER
HAVE BEEN ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT, HAVE THE RIGHTS AND
OBLIGATIONS SO ASSIGNED TO IT, AND THE ASSIGNING BANK SHALL, TO THE EXTENT THAT
RIGHTS AND OBLIGATIONS HAVE BEEN ASSIGNED BY IT PURSUANT TO SUCH ASSIGNMENT,
RELINQUISH ITS RIGHTS AND BE RELEASED FROM ITS OBLIGATIONS UNDER THIS
AGREEMENT.  ANY BANK MAKING AN ASSIGNMENT UNDER THIS SECTION SHALL PAY THE AGENT
A TRANSFER FEE IN THE AMOUNT OF $3,500 CONCURRENT WITH SUCH ASSIGNMENT.  WITHIN
FIVE BUSINESS DAYS AFTER ANY REQUEST OF THE AGENT FOLLOWING SUCH ASSIGNMENT, THE
BORROWER WILL, AT ITS OWN EXPENSE, EXECUTE AND DELIVER TO THE AGENT  (FOR
DELIVERY TO THE ASSIGNEE) A NEW REPLACEMENT NOTE PAYABLE TO THE ORDER OF SUCH
ASSIGNEE IN AN AMOUNT CORRESPONDING TO THE INTEREST IN THE ASSIGNING BANK’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT ACQUIRED BY SUCH ASSIGNEE PURSUANT
TO SUCH ASSIGNMENT AND, TO

42


--------------------------------------------------------------------------------


THE EXTENT THAT THE ASSIGNING BANK HAS RETAINED RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, THE BORROWER WILL, AT ITS OWN EXPENSE, EXECUTE AND DELIVER TO
THE AGENT (FOR DELIVERY TO THE ASSIGNING BANK) A NEW REPLACEMENT NOTE PAYABLE TO
THE ORDER OF THE ASSIGNING BANK IN AN AMOUNT CORRESPONDING TO THE INTEREST IN
THE ASSIGNING BANK’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT RETAINED BY
SUCH ASSIGNING BANK PURSUANT TO SUCH ASSIGNMENT.  SUCH NEW REPLACEMENT NOTES
SHALL BE DATED THE EFFECTIVE DATE OF SUCH ASSIGNMENT AND SHALL OTHERWISE BE IN
THE FORM OF THE NOTE TO BE REPLACED THEREBY.  SUCH NEW REPLACEMENT NOTES SHALL
BE ISSUED IN SUBSTITUTION FOR, BUT NOT IN SATISFACTION OR PAYMENT OF, THE NOTE
BEING REPLACED THEREBY.


(II)                                  LIMITATIONS.  NOTWITHSTANDING PARAGRAPH
(I):


(A)                              ANY ASSIGNMENT UNDER PARAGRAPH (I) MAY BE MADE
ONLY WITH THE PRIOR WRITTEN CONSENT OF THE AGENT AND THE BORROWER, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD.


(B)                                UNLESS THE AGENT AND THE BORROWER OTHERWISE
CONSENT IN WRITING, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, NO
ASSIGNMENT MAY BE MADE TO ANY PERSON THAT IS NOT AN ELIGIBLE ASSIGNEE.


(C)                                UNLESS THE AGENT AND THE BORROWER OTHERWISE
CONSENT IN WRITING, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, THE
AGGREGATE CREDIT EXPOSURE ASSIGNED BY ANY BANK SHALL NOT EXCEED 60% OF ITS
ORIGINAL COMMITMENT HEREUNDER, AS SUCH COMMITMENT MAY HAVE BEEN REDUCED FROM
TIME TO TIME PURSUANT TO SECTION 6.4.


(D)                               UNLESS THE AGENT AND THE BORROWER OTHERWISE
CONSENT IN WRITING, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, ANY
ASSIGNMENT OF A PART OF A BANK’S COMMITMENT, ADVANCES AND OTHER RIGHTS AND
OBLIGATIONS MUST BE IN A MINIMUM AMOUNT OF $10,000,000.

No consent of the Borrower that would otherwise be required under this
subsection (ii) shall be required during any period in which an Event of Default
exists.  No consent of the Agent or the Borrower that would otherwise be
required under this subsection (ii) shall be required in connection with an
assignment by any Bank to any Affiliate of that Bank.


(C)                                  INFORMATION.  THE BORROWER AUTHORIZES THE
AGENT AND EACH BANK TO DISCLOSE TO ITS AFFILIATES AND ANY PARTICIPANT OR
ASSIGNEE AND ANY PROSPECTIVE PARTICIPANT OR ASSIGNEE ANY AND ALL FINANCIAL AND
OTHER INFORMATION IN THE POSSESSION OF THE AGENT OR THAT BANK CONCERNING THE
BORROWER.


(D)                                 ASSIGNMENT TO FEDERAL RESERVE BANK.  NOTHING
HEREIN SHALL PROHIBIT ANY BANK FROM PLEDGING OR ASSIGNING ANY NOTE TO ANY
FEDERAL RESERVE BANK IN ACCORDANCE WITH APPLICABLE LAW.

43


--------------------------------------------------------------------------------



11.12      SYNDICATION AGENT AND CO-DOCUMENTATION AGENTS.

The Banks identified on the title page as “Syndication Agent” and
“Co-Documentation Agents” shall have no right, power, obligation or liability
under this Agreement or any other Loan Document other than those applicable to
all Banks as such.  Each Bank acknowledges that it has not relied, and will not
rely, on any Bank so identified in deciding to enter into this Agreement or in
taking or omitting any action hereunder.


12.          MISCELLANEOUS.


12.1        365-DAY YEAR.

All interest on Advances subject to the Floating Rate and all fees due under
this Agreement will be calculated based on the actual days elapsed in a 365-day
year.  All interest on Advances subject to a LIBO Rate or the Federal Funds Rate
and all fees will be calculated based on the actual days elapsed in a 360-day
year.


12.2        GAAP.

Except as otherwise stated in this Agreement, all financial information provided
to the Agent or the Banks and all calculations for compliance with financial
covenants will be made using generally accepted accounting principles
consistently applied (“GAAP”).


12.3        NO WAIVER; CUMULATIVE REMEDIES.

No failure or delay by the Agent or any Bank in exercising any rights under this
Agreement shall be deemed a waiver of those rights.  The remedies provided for
in the Agreement are cumulative and not exclusive of any remedies provided by
law.


12.4        AMENDMENTS, ETC.

Any amendment, modification, termination, or waiver of any provision of this
Agreement must be in writing and signed by the Agent with the approval of the
Required Banks (or such other number of Banks, if any, as may be required
hereunder for such amendment, modification, termination or waiver). 
Notwithstanding the foregoing, any modification of the type described in the
first sentence of Section 11.6 shall be effective only if signed by each Bank.


12.5        BINDING EFFECT: ASSIGNMENT.

This Agreement is binding on the Borrower, the Agent and the Banks and their
successors and assigns.  The Borrower may not assign its rights hereunder
without the prior written consent of all of the Banks.


12.6        NEW YORK LAW.

This Agreement is governed by the substantive laws of the State of New York.

44


--------------------------------------------------------------------------------



12.7        SEVERABILITY OF PROVISIONS.

If any part of this Agreement is unenforceable, the rest of the Agreement may
still be enforced.


12.8        INTEGRATION.

This Agreement contains the entire understanding between the parties and
supersedes all other oral or written agreements between the Borrower and the
Agent or any Bank.


12.9        NOTICE.

(a)                                  Except as otherwise specified herein, all
notices and other communications hereunder shall be in writing and shall be
(i) personally delivered, (ii) sent by registered mail, postage prepaid, or
(iii) transmitted by telecopy, in each case addressed to the party to whom
notice is being given at its address set forth by its signature below or if
telecopied, transmitted to that party at its telecopier number set forth by its
signature below; or, as to each party, at such other address or telecopier
number as may hereafter be designated in a notice by that party to the other
party complying with the terms of this Section.  All such notices or other
communications shall be deemed to have been given on (i) the date received if
delivered personally, (ii) the date of posting if delivered by mail, or
(iii) the date of transmission if delivered by telecopy.  All communications
required hereunder to be delivered by e-mail shall be transmitted to the e-mail
address set forth by the applicable party’s signature below, or, as to each
party, at such other e-mail address as may hereafter be designated in a notice
by that party to the other party complying with the terms of this Section.

(b)                                 So long as Citibank or any of its Affiliates
is the Agent, materials required to be delivered pursuant to Section 9.1(a) and
(b) shall be delivered to the Agent in an electronic medium in a format
acceptable to the Agent and the Banks by e-mail at
oploanswebadmin@citigroup.com.  The Borrower agrees that the Agent may make such
materials, as well as any other written information, documents, instruments and
other material relating to the Borrower, any of its subsidiaries or any other
materials or matters relating to this Agreement, the Notes or any of the
transactions contemplated hereby (collectively, the “Communications”) available
to the Banks by posting such notices on Intralinks or a substantially similar
electronic system (the “Platform”).  The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and (iii)
neither the Agent nor any of its affiliates warrants the accuracy, adequacy or
completeness of the Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Communications or the Platform.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by the Agent or any of its Affiliates in connection with the
Platform.

(c)                                  Each Bank agrees that notice to it (as
provided in the next sentence) (a “Notice”) specifying that any Communications
have been posted to the Platform shall constitute effective delivery of such
information, documents or other materials to such Bank for purposes of this
Agreement; provided that if requested by any Bank the Agent shall deliver a copy
of the

45


--------------------------------------------------------------------------------


Communications to such Bank by email or telecopier.  Each Bank agrees (i) to
notify the Agent in writing of such Bank’s e-mail address to which a Notice may
be sent by electronic transmission (including by electronic communication) on or
before the date such Bank becomes a party to this Agreement (and from time to
time thereafter to ensure that the Agent has on record an effective e-mail
address for such Bank) and (ii) that any Notice may be sent to such e-mail
address.


12.10      INDEMNIFICATION BY THE BORROWER.

The Borrower hereby agrees to indemnify and hold harmless the Agent and each
Bank, as well as their agents, employees, officers and directors (collectively,
the “Indemnified Parties” and individually an “Indemnified Party”) from and
against any and all losses, liabilities (including liabilities for penalties),
actions, suits, judgments, demands, damages, costs, disbursements, or expenses
(including reasonable attorneys’ fees and expenses) of any kind or nature
whatsoever, which are imposed on, incurred by, or asserted against an
Indemnified Party in any way relating to or arising out of this Agreement or the
other Loan Documents; provided, however, that the Borrower shall not be liable
for any portion of any such losses, liabilities (including liabilities for
penalties), actions, suits, judgments, demands, damages, costs, disbursements,
or expenses to the extent resulting from (i) an Indemnified Party’s failure to
perform its obligations under this Agreement, or (ii) any negligence, gross
negligence or willful misconduct of an Indemnified Party.  In the case of an
investigation, litigation or other proceeding to which the indemnity in this
paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, any of its
directors, security holders or creditors, an Indemnified Party or any other
person or an Indemnified Party is otherwise a party thereto and whether or not
the transactions contemplated hereby are consummated.

No Indemnified Party shall have any liability (whether in contract, tort or
otherwise) to the Borrower or any of its security holders or creditors for or in
connection with the transactions contemplated hereby, except to the extent such
liability is determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s
negligence, gross negligence or willful misconduct.  In no event, however, shall
any Indemnified Party be liable on any theory of liability for any special,
indirect, consequential or punitive damages (including, without limitation, any
loss of profits, business or anticipated savings).


12.11      CUSTOMER IDENTIFICATION - USA PATRIOT ACT NOTICE.

Each Bank and the Agent (for itself and not on behalf of any other party) hereby
notifies the Borrower that, pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56, signed into law October 26, 2001 (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Bank or the Agent, as applicable, to identify
the Borrower in accordance with the Act.

46


--------------------------------------------------------------------------------



12.12      EXECUTION IN COUNTERPARTS.

This Agreement and the other Loan Documents may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts of this Agreement or such other Loan
Document, as the case may be, taken together, shall constitute but one and the
same instrument.


12.13      WAIVER OF JURY TRIAL.

THE BORROWER, THE AGENT AND THE BANKS HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT AND THE NOTES OR THE RELATIONSHIPS ESTABLISHED HEREUNDER.


12.14      JURISDICTION.

The Borrower hereby irrevocably and unconditionally submits to the nonexclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
of the other Loan Documents, and the Borrower hereby irrevocably and
unconditionally agrees that all claims in respect of such action or proceeding
may be heard and determined in such state or federal court.  The Borrower hereby
irrevocably waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding.  The
Borrower irrevocably consents to the service of copies of the summons and
complaint and any other process which may be served in any such action or
proceeding by the mailing of copies of such process to the Borrower at its
address referred to in Section 12.9.  The Borrower agrees that a final judgment
in any such action or proceeding may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law.  Nothing in this Section
12.15 shall affect the right of the Agent or any Bank to serve legal process in
any other manner permitted by law or affect the right of the Agent or any Bank
to bring any action or proceeding against the Borrower or its property in the
courts of other jurisdictions.


12.15      SUBSTITUTION OF CURRENCY.

If a change in any Committed Currency occurs pursuant to any applicable law,
rule or regulation of any governmental, monetary or multi-national authority,
this Agreement (including, without limitation, the definitions of LIBO Base
Rate) will be amended to the extent determined by the Agent (acting reasonably
and in consultation with the Borrower) to be necessary to reflect the change in
currency and to put the Banks and the Borrower in the same position, so far as
possible, that they would have been in if no change in such Committed Currency
had occurred.

47


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

Address:

3M COMPANY

Building 220-13W-37, 3M Center

 

 

St. Paul, MN 55144-1000

 

 

Attention:  J. L. Yeomans

 

 

E-Mail:  jlyeomans@mmm.com

By

/s/ Janet L. Yeomans

Telecopier (651) 737-0010

 

Its Vice President & Treasurer

Signature Page to 3M Company Credit Agreement

 


--------------------------------------------------------------------------------


 

Commitment: $200,000,000

 

Address:

CITIBANK, N.A., as Agent and as Bank

233 S. Wacker Drive, 86th Floor

 

 

Chicago, IL 60606

 

 

Attention: Patrick Hartweger

 

 

E-Mail:  Patrick.hartweger@citigroup.com

By

/s/ Kevin Ege

Telecopier (312) 876-3290

 

Its Vice President

Signature Page to 3M Company Credit Agreement


--------------------------------------------------------------------------------


 

Commitment: $200,000,000

 

Address:

JPMORGAN CHASE BANK, N.A.

270 Park Ave, 4th Floor

 

 

New York, New York 10017

 

 

Attention:  Anthony W. White

 

 

E-Mail: anthony.w.white@JPMorgan.com

By

/s/ Randolph Cates

Telecopier: 212-270-3279

 

Its Executive Director

Signature Page to 3M Company Credit Agreement

 


--------------------------------------------------------------------------------


 

Commitment: $165,000,000

 

Address:

WELLS FARGO BANK, NATIONAL ASSOCIATION

Wells Fargo U.S. Corporate Banking

 

 

90 S. 7th Street

 

 

MAC #N9305-031

 

 

Minneapolis, MN 55479

 

 

Attention:  Edward B. Hanson

By

/s/ Edward B. Hanson

E-Mail: edward.b.hanson@wellsfargo.com

 

Its Assistant Vice President

Telecopier: 612 667-2276

 

 

Signature Page to 3M Company Credit Agreement

 


--------------------------------------------------------------------------------


 

Commitment: $165,000,000

 

Address (2):

ABN AMRO BANK N.V.

 

 

208 South LaSalle Street, Suite 1500

 

 

Chicago, IL 60604-1003

 

 

Attention:  Nick Blea

 

 

E-Mail: dominic.blea@abnamro.com

By

/s/ David Carrington

Telecopier (312) 992-5111

 

Its Director

 

 

 

208 South LaSalle Street, Suite 1500

 

 

Chicago, IL 60604-1003

 

 

Attention:  Jamil Ali

 

 

E-Mail: jamil.ali@abnamro.com

By

/s/ Marc Brondyke

Telecopier (312) 904-1660

 

Its Associate

Signature Page to 3M Company Credit Agreement

 


--------------------------------------------------------------------------------


 

Commitment: $100,000,000

 

Address:

MERRILL LYNCH BANK USA

15 W. South Temple, Suite 300

 

 

Salt Lake City, UT 84101

 

 

Attention:  Julie Young

 

 

E-Mail: julie_young@ml.com

By

/s/ Louis Alder

Telecopier 801-559-4667

 

Its Director

Signature Page to 3M Company Credit Agreement

 


--------------------------------------------------------------------------------


 

Commitment: $100,000,000

 

Address:

MORGAN STANLEY BANK

1633 Broadway, Floor 25

 

 

New York, NY 10019

 

 

Attention:  Erma Dell’Aquila

 

 

E-Mail: erma.dell’aquila@morganstanley.com

By

/s/ Daniel Twenge

Telecopier: 212-537-1867

 

Its Authorized Signatory

Signature Page to 3M Company Credit Agreement

 


--------------------------------------------------------------------------------


 

Commitment:  $100,000,000

 

Address:

UBS LOAN FINANCE LLC

677 Washington Boulevard

 

 

Stamford, CT 06901

 

 

Attention: Marie Haddad

 

 

E-Mail: marie.haddad@ubs.com

By

/s/ Irja R. Otsa

Telecopier (203) 719-3888

 

Its Associate Director

 

 

 

 

 

 

 

By

/s/ David B. Julie

 

 

Its Associate Director

Signature Page to 3M Company Credit Agreement

 


--------------------------------------------------------------------------------


 

Commitment: $100,000,000

 

Address:

WILLIAM STREET COMMITMENT CORPORATION

30 Hudson Street, 17th floor

 

(Recourse only to assets of William Street

Jersey City, NJ 07302

 

Commitment Corporation)

Attention:  Bank Loan Operations

 

 

E-Mail: ficc-1stops-mv@gs.com

By

/s/ Mark Walton

Telecopier 212-357-4597

 

Its Assistant Vice President

Signature Page to 3M Company Credit Agreement

 


--------------------------------------------------------------------------------


 

Commitment: $100,000,000

 

Address:

BANK OF AMERICA, N.A.

231 S. LaSalle St.

 

 

IL 1-23-10-10

 

 

Chicago, IL 60604

 

 

Attention:  Brian Lukehart

By

/s/ Jeffrey Armitage

E-Mail:  brian.lukehart@bankofamerica.com

 

Its Senior Vice President

Telecopier:  415-503-5148

 

 

Signature Page to 3M Company Credit Agreement

 


--------------------------------------------------------------------------------


 

Commitment:  $75,000,000

 

Address:

BANCO SANTANDER CENTRAL HISPANO, S.A.,

45 East 53rd Street

 

NEW YORK BRANCH

New York, NY 10022

 

 

Attention:  Ruben Perez Romo

 

 

E-Mail:  rperezromo@schny.com

By

/s/ L. Ruben Perez Romo

Telecopier:  212-407-1141

 

Its Vice President

 

Commitment:  $75,000,000

 

Address:

BANCO SANTANDER CENTRAL HISPANO, S.A.,

45 East 53rd Street

 

NEW YORK BRANCH

New York, NY 10022

 

 

Attention:  Ignacio Campillo

 

 

E-Mail:  icampillo@schny.com

By

/s/ Ignacio Campillo

Telecopier:  212-350-3691

 

Its Executive Director

Signature Page to 3M Company Credit Agreement


--------------------------------------------------------------------------------


 

Commitment: $75,000,000

 

Address:

DEUTSCHE BANK AG NEW YORK BRANCH

200 Plaza One

 

 

Jersey City, NJ 07311-3901

 

 

Attention:  Joe Cusmai

 

 

E-Mail:  joe.cusmai@db.com

By

/s/ Frederick Laird

Telecopier:  201-593-2313

 

Its Managing Director

 

 

 

 

 

 

 

By

/s/ Heidi Sandquist

 

 

Its Vice President

Signature Page to 3M Company Credit Agreement

 


--------------------------------------------------------------------------------


 

Commitment: $40,000,000

 

Address:

THE BANK OF NEW YORK

One Wall Street — 19th Floor

 

 

New York, New York 10286

 

 

Attention:  Walter Parelli

 

 

E-Mail:  wparelli@bankofny.com

By

/s/ Stephen Griffith

Telecopier:  212-635-1208

 

Its Managing Director

Signature Page to 3M Company Credit Agreement

 


--------------------------------------------------------------------------------


 

Commitment: $40,000,000

 

Address:

MELLON BANK, N.A.

1 Mellon Center — Room 4530

 

 

Pittsburgh, PA  15258-0001

 

 

Attention:  Robert J. Mitchell, Jr.

 

 

E-Mail: mitchell.rj@mellon.com

By

/s/ Robert J. Mitchell, Jr.

Telecopier: 412 234-4401

 

Its First Vice President

Signature Page to 3M Company Credit Agreement

 


--------------------------------------------------------------------------------


 

Commitment: $40,000,000

 

Address:

SOCIETE GENERALE

181 West Madison St.

 

 

Chicago, IL  60602

 

 

Attention:  Milissa Goeden

 

 

E-Mail: millissa.goeden@sgcib.com

By

/s/ Anne-Marie Dumortier

Telecopier: 312 578-5099

 

Its Director

Signature Page to 3M Company Credit Agreement


--------------------------------------------------------------------------------


EXHIBITS

Exhibit A

 

Conditions Precedent

Exhibit B

 

Representations and Warranties

Exhibit C

 

Form of Revolving Note

Exhibit D

 

Form of Swingline Note

Exhibit E

 

Form of Compliance Certificate

Exhibit F

 

Existing Letters of Credit

 


--------------------------------------------------------------------------------


Exhibit A

CONDITIONS PRECEDENT

1.             Each Bank’s Note.

2.             Authorization

(a)                                  A certified copy of resolutions of the
Borrower’s board of directors authorizing the execution of this Agreement and
all related documents.

(b)                                 A certificate of the Borrower’s corporate
secretary as to the incumbency and signatures of the officers of the Borrower
signing this Agreement.

3.             Organization

(a)                                  A certified copy of the Borrower’s Articles
of Incorporation and By-Laws.

(b)                                 A Certificate of Good Standing issued by the
Secretary of the State of the state of the Borrower’s incorporation dated not
more than 30 days prior to the date hereof.

4.                                       An opinion of counsel to the Borrower,
opining as to the due authorization, execution, delivery and enforceability of
the Loan Documents and such other matters as the Agent may require.

5.                                       A certificate from a duly authorized
officer of the Borrower stating that (a) the Borrower has repaid all outstanding
advances and shall have paid all other amounts payable under the U.S.
$565,000,000 Credit Agreement dated as of March 2, 2005 among the Borrower, the
lenders parties thereto and Wells Fargo Bank, National Association, as
administrative agent, and (b) the commitments under such credit facility have
been terminated.

A-1


--------------------------------------------------------------------------------


Exhibit B

REPRESENTATIONS AND WARRANTIES

Corporate Status.   The Borrower is a corporation duly formed and in good
standing under the laws of the State of Delaware.

Authorization.   The execution, delivery and performance of this Agreement are
within the Borrower’s powers, have been duly authorized, and do not conflict
with the articles or bylaws of the Borrower, any agreement by which the Borrower
is bound or any court, administrative or other ruling by which the Borrower is
bound.

Financial Reports.   The Borrower has provided the Banks with its annual audited
financial statement as of December 31, 2006.  These statements fairly represent
the financial condition of the Borrower as of their respective dates and were
prepared in accordance with GAAP.  There has been no material adverse change in
the consolidated financial condition of the Borrower after the date of those
statements.

Material Adverse Change.   Since December 31, 2006, there has been occurred no
event or circumstance that would individually or in the aggregate have a
material adverse effect on the consolidated financial condition or operations of
the Borrower.

Litigation.   Except as disclosed in the Borrower’s Annual Report on Form 10-K
for the year ended December 31, 2006 as filed with the Securities and Exchange
Commission (“SEC”) and the update attached hereto as Schedule A, there are no
legal or governmental proceedings pending or, to the best of the Borrower’s
knowledge, threatened by governmental authorities or others, by which the
Borrower is or may be bound, which, if determined adversely to the Borrower,
would individually or in the aggregate have a material adverse effect on the
consolidated financial condition or operations of the Borrower.

Taxes.   The Borrower has filed when due all federal, state and local tax
returns and paid all amounts shown as due thereon, except for such amounts which
are being contested in good faith by appropriate proceedings.

No Default.   There is no Default or Event of Default under this Agreement.

ERISA.   The Borrower is in compliance in all material respects with ERISA and
has received no notice to the contrary from the PBGC or other governmental area.

Environmental Matters.   Except as disclosed in the Borrower’s Annual Report on
Form 10-K for the year ended December 31, 2006 as filed with the SEC and the
update attached hereto as Schedule A, to the best of the Borrower’s knowledge,
the Borrower has not incurred, directly or indirectly, any material contingent
liability in connection with (i) the release of any toxic or hazardous waste or
substance into the environment or (ii) noncompliance with applicable
environmental, health and safety statutes and regulations.

B-1


--------------------------------------------------------------------------------


Insurance.  The Borrower is maintaining the insurance required by
Section 9.2(c).

Legal Agreements.  This Agreement and the other Loan Documents constitute the
legal, valid and binding obligations and agreements of the Borrower, enforceable
against the Borrower in accordance with their respective terms, including
against claims of usury, except to the extent that enforcement thereof may be
limited by any applicable bankruptcy, insolvency or similar laws now or
hereafter in effect affecting creditors’ rights generally.

Regulation U.  The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System), and no
part of the proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.

B-2


--------------------------------------------------------------------------------


Schedule A

UPDATE — LITIGATION AND ENVIRONMENTAL MATTERS

Legal Proceedings:

The Company and some of its subsidiaries are involved in numerous claims and
lawsuits, principally in the United States, and regulatory proceedings
worldwide. These include various products liability (involving products that the
Company now or formerly manufactured and sold), intellectual property, and
commercial claims and lawsuits, including those brought under the antitrust
laws, and environmental proceedings. The following sections first describe the
significant legal proceedings in which the Company is involved, and then
describe the liabilities and associated insurance receivables the Company has
accrued relating to its significant legal proceedings. Unless otherwise stated,
the Company is vigorously defending all such litigation. Additional information
can be found in Note 13 “Commitments and Contingencies” in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2006, including information
about the Company’s process for establishing and disclosing accruals and
insurance receivables.

Antitrust Litigation

As previously reported, LePage’s Inc., a transparent tape competitor of 3M,
filed a lawsuit against the Company in June 1997 alleging that certain marketing
practices of the Company constituted unlawful monopolization under the antitrust
laws. Following the entry of a verdict in LePage’s favor and appellate rulings
sustaining that verdict, direct and indirect tape purchasers filed a number of
purported class actions and individual actions against the Company in various
state and federal courts. These cases alleged that the Company competed unfairly
and unlawfully monopolized alleged markets for transparent tape, and sought
injunctive relief and damages in the form of price overcharges the Company
allegedly charged for these products.

The Company has resolved each of these actions. The settlements of the various
purported class actions received final court approval in 2006, and the
settlement of the single certified class action pending in the federal court in
Pennsylvania received preliminary court approval in the fall of 2006. No
objections were filed and the final court hearing occurred in April 2007.  A
final approval order is expected in the spring of 2007.


BREAST IMPLANT LITIGATION

The Company and certain other companies were named as defendants in past years
in numerous claims and lawsuits alleging damages for personal injuries of
various types resulting from breast implants formerly manufactured by the
Company or a related company. The vast majority of claims against the Company
have been resolved. The Company does not consider its remaining probable
liability to be material. Information concerning the associated insurance
receivable is in the table in the paragraph entitled Accrued Liabilities and
Insurance Receivables Related to Legal Proceedings.


RESPIRATOR MASK/ASBESTOS LITIGATION

As of March 31, 2007, the Company is a named defendant, with multiple
co-defendants, in numerous lawsuits in various courts that purport to represent
approximately 14,500 individual claimants, a decrease from the approximately
40,200 individual claimants with actions pending at March 31, 2006.  The vast
majority of the lawsuits and claims resolved by and currently pending against
the Company allege use of some of the Company’s mask and respirator products and
seek damages from the Company and other

B-3


--------------------------------------------------------------------------------


defendants for alleged personal injury from workplace exposures to asbestos,
silica, coal or other occupational dusts found in products manufactured by other
defendants or generally in the workplace. The remaining claimants generally
allege personal injury from occupational exposure to asbestos from products
previously manufactured by the Company, which are often unspecified, and by
other defendants, or occasionally at Company premises.

Many of the resolved lawsuits and claims involved unimpaired claimants who were
recruited by plaintiffs’ lawyers through mass chest x-ray screenings. The
Company experienced a significant decline in the number of claims filed in 2006
and through the first quarter of 2007 from prior years by apparently unimpaired
claimants. The Company attributes this decline to several factors, including
certain changes enacted in several states in recent years of the law governing
asbestos-related claims, and the highly-publicized decision in mid-2005 of the
United States District Court for the Southern District of Texas that identified
and criticized abuses by certain attorneys, doctors and x-ray screening
companies on behalf of claimants. The Company expects the filing of claims by
unimpaired claimants in the future to continue at much lower levels than in the
past. The Company believes that due to this change in the type and volume of
incoming claims, it is likely that going forward the number of claims alleging
more serious injuries, including mesothelioma and other malignancies, while
remaining relatively constant, will represent a greater percentage of total
claims than in the past. The Company has demonstrated in past trial proceedings
that its respiratory protection products are effective as claimed when used in
the intended manner and in the intended circumstances. Consequently the Company
believes that claimants are unable to establish that their medical condition,
even if significant, is attributable to the Company’s respiratory protection
products. Nonetheless the Company’s litigation experience indicates that such
claims are costlier to resolve than the claims of unimpaired persons, and it
therefore anticipates an increase in the average cost of resolving pending and
future claims on a per-claim basis than it experienced in prior periods when the
vast majority of claims were asserted by the unimpaired.

As previously reported, the State of West Virginia, through its Attorney
General, filed a complaint in 2003 against the Company and two other
manufacturers of respiratory protection products in the Circuit Court of Lincoln
County, West Virginia and amended it in 2005. The amended complaint seeks
substantial, but unspecified, compensatory damages primarily for reimbursement
of the costs allegedly incurred by the State for worker’s compensation and
healthcare benefits provided to all workers with occupational pneumoconiosis,
including current or former miners allegedly suffering from silicosis and/or
coal miner’s pneumoconiosis (“Black Lung disease”) and unspecified punitive
damages.

Employment Litigation

As previously reported, one current and one former employee of the Company filed
a purported class action in the District Court of Ramsey County, Minnesota in
December 2004, seeking to represent a class of all current and certain former
salaried employees employed by 3M in Minnesota below a certain salary grade who
were age 46 or older at any time during the applicable period to be determined
by the Court. The complaint alleges the plaintiffs suffered various forms of
employment discrimination on the basis of age in violation of the Minnesota
Human Rights Act and seeks injunctive relief, unspecified compensatory damages
(which they seek to treble under the statute), including back and front pay,
punitive damages (limited by statute to $8,500 per claimant) and attorneys’
fees. In January 2006, the plaintiffs filed a motion to join four additional
named plaintiffs. This motion was unopposed by the Company and the four
plaintiffs were joined in the case, although one claim has been dismissed
following an individual settlement.

A similar age discrimination purported class action was filed against the
Company in November 2005 in the Superior Court of Essex County, New Jersey on
behalf of a class of New Jersey-based employees of the Company. The Company
removed this case to the United States District Court for the District of New
Jersey. In addition, three former employees filed age discrimination charges
against the Company with the

B-4


--------------------------------------------------------------------------------


U.S. Equal Employment Opportunity Commission and the pertinent state agencies in
Texas, Minnesota and California, during 2005; two of these charges were amended
in 2006. Such filings include allegations that the release of claims signed by
certain former employees in the purported class defined in the charges is
invalid for various reasons and assert age discrimination claims on behalf of
certain current and former salaried employees in states other than Minnesota and
New Jersey. In 2006, one current employee filed an age discrimination charge
against the Company with the U.S. Equal Employment Opportunity Commission and
the pertinent state agency in Missouri, asserting claims on behalf of a class of
all current and certain former salaried employees who worked in Missouri and
other states other than Minnesota and New Jersey. The same law firm represents
the plaintiffs and claimants in each of these proceedings.


ENVIRONMENTAL MATTERS AND LITIGATION

The Company’s operations are subject to environmental laws and regulations
including those pertaining to air emissions, wastewater discharges, toxic
substances, and the handling and disposal of solid and hazardous wastes
enforceable by national, state and local authorities around the world, and
private parties in the United States and abroad. These laws and regulations
provide, under certain circumstances, a basis for the remediation of
contamination and for personal injury and property damage claims. The Company
has incurred, and will continue to incur, costs and capital expenditures in
complying with these laws and regulations, defending personal injury and
property damage claims, and modifying its business operations in light of its
environmental responsibilities. In its effort to satisfy its environmental
responsibilities and comply with environmental laws and regulations, the Company
has established, and periodically updates, policies relating to environmental
standards of performance for its operations worldwide.

Remediation: Under certain environmental laws, including the United States
Comprehensive Environmental Response, Compensation and Liability Act of 1980 and
similar state laws, the Company may be jointly and severally liable, typically
with other companies, for the costs of environmental contamination at current or
former facilities and at off-site locations. The Company has identified numerous
locations, most of which are in the United States, at which it may have some
liability. Please refer to the following section, “Accrued Liabilities and
Insurance Receivables Related to Legal Proceedings” for more information on this
subject.

Regulatory Activities: As previously reported, the Company has been voluntarily
cooperating with ongoing reviews by local, state, national (primarily the U.S.
Environmental Protection Agency (EPA)), and international agencies of possible
environmental and health effects of perfluorooctanyl compounds (perflurooctanoic
acid or “PFOA” and perfluorooctane sulfonate or “PFOS”) and related compounds.
As a result of its phase-out decision in May 2000, the Company no longer
manufactures perfluorooctanyl compounds except that a subsidiary recovers and
recycles PFOA in Gendorf, Germany for internal use in production processes.

The EPA signed a Memorandum of Understanding with the Company and Dyneon LLC, a
subsidiary of the Company, in October, 2004, under which the Company is
assessing the potential presence of PFOA at and around the Company’s
manufacturing facility in Decatur, Alabama. Activities are in progress pursuant
to this Memorandum of Understanding.

Regulatory activities concerning PFOA and/or PFOS continue in Europe and
elsewhere, and before certain international bodies. These activities include
gathering of exposure and use information, risk assessment, and consideration of
regulatory approaches. In December 2006, the European Union adopted an amendment
to the Marketing and Use Directive to limit use of PFOS. Member States must
enact the Directive into national law by December 27, 2007.

B-5


--------------------------------------------------------------------------------


As previously reported, the Company and state agencies tested soil and
groundwater beneath two former waste disposal sites in Washington County,
Minnesota, used many years ago by the Company to dispose lawfully of waste
containing perfluoronated compounds. The test results show that water from
certain municipal wells in Oakdale, Minnesota near two of the former disposal
sites and some private wells in that vicinity in Lake Elmo, Minnesota contain
low levels of PFOS and PFOA that, in some cases, are slightly above guidelines
established by the Minnesota Department of Health (“MDH”).  In March 2007 the
MDH lowered these advisory health-based values (HBV) (i.e., the amount of a
chemical in drinking water considered by the MDH staff to be safe for people to
drink for a lifetime) for PFOA from 7 parts per billion (ppb) to 0.5 ppb and for
PFOS from 1 ppb to 0.3 ppb. Additional testing by the MDH has shown that water
from the municipal wells in Oakdale, Minnesota and some private wells in Lake
Elmo, Minnesota also contain low levels of other perfluoronated compounds. As
previously reported, the Company on its own initiative agreed with the City of
Oakdale to construct, operate and maintain for at least five years a granular
activated carbon water treatment system to treat one or more of Oakdale’s
municipal wells. The Company also donated several acres of land to the City of
Lake Elmo, Minnesota for a water tower and granted the City approximately $5.6
million that the City used to expand municipal water service to neighborhoods
that included a small number of private wells in which levels of PFOS and PFOA
had been detected.

As previously reported, the MDH has also detected low levels of a perfluoronated
compound called perfluorobutanoic acid (PFBA) in municipal wells in six nearby
communities (Woodbury, Cottage Grove, Newport, St. Paul Park, South St. Paul,
and Hastings, all communities located southeast of St. Paul), some of which
slightly exceed the MDH’s interim advisory level for PFBA, currently at 1 ppb.
The Company is working with the MDH and the Minnesota Pollution Control Agency
(MPCA) in assessing the source of PFBA in these municipal wells and is supplying
data that could be used in determining an appropriate guideline level. The MDH
has not issued any HBV for PFBA and is temporarily applying guidelines it has
developed for other perfluoronated compounds. The Company has advised the
affected communities that it will assist them in assuring their drinking water
falls below the legally permissible level for PFBA when such value is finally
determined.

The Company is also working with the MPCA to determine whether low levels of
PFOA, PFOS and other perfluoronated compounds in the soil at the Company’s
former perfluoronated compound production facility at Cottage Grove, Minnesota,
in the groundwater under the former plant and disposal sites, and in river
sediments near the former plant are continuing sources of such compounds in the
Mississippi River, its fish and wildlife.

The Company cannot predict what regulatory actions arising from the foregoing
proceedings and activities, if any, may be taken regarding such compounds or the
consequences of any such actions.

Litigation: As previously reported, a former employee filed a purported class
action lawsuit in 2002 in the Circuit Court of Morgan County, Alabama involving
perfluorooctanyl chemistry, alleging that the plaintiffs suffered fear,
increased risk, subclinical injuries and property damage from exposure to
perfluorooctanyl chemistry at or near the Company’s Decatur, Alabama,
manufacturing facility. The Circuit Court in 2005 granted the Company’s motion
to dismiss the named plaintiff’s personal injury-related claims on the basis
that such claims are barred by the exclusivity provisions of the state’s Workers
Compensation Act. The plaintiffs’ counsel filed an amended complaint in November
2006, limiting the case to property damage claims on behalf of a purported class
of residents and property owners in the vicinity of the Decatur plant. Also in
2005, the judge in a second purported class action lawsuit (filed by three
residents of Morgan County, Alabama seeking unstated compensatory and punitive
damages involving alleged damage to their property from emissions of
perfluorooctanyl compounds from the Company’s Decatur, Alabama, manufacturing
facility that formerly manufactured those compounds) granted the Company’s
motion to abate the case, effectively putting the case on hold pending the
resolution of class certification issues in the action described above filed in
the same court in 2002. Despite the stay, plaintiffs recently filed an amended

B-6


--------------------------------------------------------------------------------


complaint seeking damages for alleged personal injuries and property damage on
behalf of the named plaintiffs and the members of a purported class.  No further
action in the case is expected unless and until the stay is lifted.

As previously reported, two residents of Washington County, Minnesota, filed in
October 2004 a purported class action in the District Court of Washington County
on behalf of Washington county residents who have allegedly suffered personal
injuries and property damage from alleged emissions from the former
perfluorooctanyl production facility at Cottage Grove, Minnesota and from
historic waste disposal sites in the vicinity of that facility. After the
District Court granted the Company’s motion to dismiss the claims for medical
monitoring and public nuisance in April 2005, the plaintiffs filed an amended
complaint adding additional allegations involving other perfluoronated compounds
manufactured by the Company, alleging additional legal theories in support of
their claims, adding four plaintiffs, and seeking relief based on alleged
contamination of the City of Oakdale municipal water supply and certain private
wells in the vicinity of Lake Elmo, Minnesota. In April 2006, the plaintiffs
filed a second amended complaint adding two additional plaintiffs. The two
original plaintiffs thereafter dismissed their claims against the Company.
Plaintiffs’ counsel has amended their definition of the purported class. The
current (and fourth) definition includes all individuals whose residential
drinking water in Minnesota is or has been supplied by one or more wells
containing one or more carboxylated perfluorochemicals at a concentration
exceeding 1.0 part per billion, or containing one or more sulfonated
perfluorochemicals at a concentration exceeding 0.6 part per billion. Pretrial
proceedings are in progress.  A hearing on the plaintiffs’ motion to certify the
case as a class action was held at the end of March 2007.  The Company
anticipates the Court’s ruling during the second quarter of 2007.

In the second quarter of 2006, the New Jersey Department of Environmental
Protection served a lawsuit that was filed in New Jersey state court against the
Company and several other companies seeking cleanup and removal costs and
damages to natural resources allegedly caused by the discharge of hazardous
substances from a former disposal site in New Jersey. The defendants removed the
case to federal court.

Accrued Liabilities and Insurance Receivables Related to Legal Proceedings

The following table shows the major categories of on-going litigation,
environmental remediation and other environmental liabilities (as defined below)
for which the Company has been able to estimate its probable liability and for
which the Company has taken reserves and the related insurance receivables:

(Millions)

 

March 31,
2007

 

Dec. 31,
2006

 

Breast implant liabilities

 

$

2

 

$

4

 

Breast implant receivables

 

93

 

93

 

 

 

 

 

 

 

Respirator mask/asbestos liabilities

 

159

 

181

 

Respirator mask/asbestos receivables

 

365

 

380

 

 

 

 

 

 

 

Environmental remediation liabilities

 

40

 

44

 

Environmental remediation receivables

 

15

 

15

 

 

 

 

 

 

 

Other environmental liabilities

 

136

 

14

 

 

B-7


--------------------------------------------------------------------------------


For those significant pending legal proceedings that do not appear in the table
and that are not the subject of pending settlement agreements, the Company has
determined that liability is not probable or the amount of the liability is not
estimable, or both, and the Company is unable to estimate the possible loss or
range of loss at this time. The amounts in the preceding table with respect to
breast implant and environmental remediation represent the Company’s best
estimate of the respective liabilities. The Company does not believe that there
is any single best estimate of the respirator/mask/asbestos liability or the
other environmental liabilities shown above, nor that it can reliably estimate
the amount or range of amounts by which those liabilities may exceed the
reserves the Company has established.

The Company periodically reexamines its estimate of probable liabilities with
respect to its other environmental liabilities and makes appropriate adjustments
to such estimates based on experience and developments. Various regulatory
developments occurred during the quarter, including increased regulatory
activity in Minnesota and the receipt of a permit to begin work addressing
perfluoronated compounds in the soil and groundwater at the Company’s
manufacturing facility in Decatur, Alabama. The Company also recently completed
a comprehensive review with environmental consultants regarding its other
environmental liabilities which include the estimated costs of addressing trace
amounts of perfluoronated compounds in drinking water sources in the City of
Oakdale and Lake Elmo, Minnesota, as well as presence in the soil and
groundwater at the Company’s manufacturing facilities in Decatur, Alabama and
Cottage Grove, Minnesota and at two former disposal sites in Minnesota. As a
result of these regulatory developments and of that review, the Company
increased its accrued liabilities by $121 million in the first quarter of 2007
to $136 million. The Company expects that most of the spending will occur over
the next three to seven years. This quarter’s accrual was recorded in selling,
general and administrative expenses.

No adverse human health effects are caused by perflouronated compounds at
current levels of exposure. This conclusion is supported by a large body of
research including laboratory studies and epidemiology studies of exposed
employees. This research has been published in peer-reviewed scientific journals
and shared with the EPA and global scientific-community.

B-8


--------------------------------------------------------------------------------


Exhibit C

REVOLVING NOTE

$              


                        , 200   

FOR VALUE RECEIVED, 3M Company, a Delaware corporation (the “Borrower”),
promises to pay to the order of                                     (the
“Bank”), at such place as Agent under the Credit Agreement defined below may
from time to time designate in writing, the principal sum of                  
                  Dollars ($                  ), or, if less, the aggregate
unpaid principal amount of all advances made by the Bank to the Borrower
pursuant to Section 2.1 of the Five Year Credit Agreement dated April 30, 2007
among the Borrower, Citibank, N.A., as Agent (in such capacity, the “Agent”),
and various Banks, including the Bank (the “Credit Agreement”), and to pay
interest on the principal balance of this Note outstanding from time to time at
the rate or rates determined pursuant to the Credit Agreement.

This Note is issued pursuant to, and is subject to, the Credit Agreement, which
provides (among other things) for the amount and date of payments of principal
and interest hereunder, for the acceleration of this Note upon an Event of
Default, for the determination of the Dollar Equivalent of Revolving Advances
denominated in Committed Currencies and for the voluntary prepayment of this
Note.  This Note is a “Revolving Note,” as defined in the Credit Agreement.

The Borrower shall pay all costs of collection, including reasonable attorneys’
fees and legal expenses, if this Note is not paid when due, whether or not legal
proceedings are commenced.

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

3M COMPANY

 

 

 

 

 

 

 

 

 

 

By

 

 

 

Its

 

 

 

 

 

 

C-1


--------------------------------------------------------------------------------


Exhibit D

SWINGLINE NOTE

$50,000,000

                        , 200   

For value received, 3M Company, a Delaware corporation (the “Borrower”),
promises to pay to the order of Citibank, N.A., a national banking association
(the “Bank”), at its main office in New York, New York, or at such other place
as the holder hereof may hereafter from time to time designate in writing, in
lawful money of the United States of America and in immediately available funds,
the principal sum of Fifty Million ($50,000,000), or so much thereof as is
advanced by the Bank to the Borrower pursuant to Section 2.2 of the Five Year
Credit Agreement dated April 30, 2007 among the Borrower, Citibank, N.A., as
Agent (in such capacity, the “Agent”), and various lenders, including the Bank
(together with all amendments, modifications and restatements thereof, the
“Credit Agreement”), and to pay interest on the principal balance of this Note
outstanding from time to time at the rate or rates determined pursuant to the
Credit Agreement.

This Note is issued pursuant to, and is subject to, the Credit Agreement, which
provides (among other things) for the amount and date of payments of principal
and interest required hereunder, for the acceleration of the maturity hereof
upon the occurrence of an Event of Default (as defined therein) and for the
voluntary and mandatory prepayment hereof.  This Note is the Swingline Note, as
defined in the Credit Agreement.

The Borrower shall pay all costs of collection, including reasonable attorneys’
fees and legal expenses, if this Note is not paid when due, whether or not legal
proceedings are commenced.

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

3M COMPANY

 

 

 

 

 

 

 

 

 

 

By

 

 

 

Its

 

 

 

 

 

 

 

D-1


--------------------------------------------------------------------------------


Exhibit E

CERTIFICATE OF COMPLIANCE

In accordance with the Five Year Credit Agreement dated as of April 30, 2007, by
and among Citibank, N.A., as agent for the Banks, 3M Company (the “Borrower”)
and the Banks, as such Credit Agreement has been or may hereafter be amended
from time to time, attached are the consolidated financial statements for the
Borrower for the period ending                         , 200   (the “Effective
Date”).

I certify that the financial statements have been prepared in accordance with
generally accepted accounting principles applied on a basis consistent with
those applied in the annual financial statements.  I also certify that as of the
Effective Date, the Borrower is in compliance with the covenants stated in the
Credit Agreement.

I further certify that the Company’s EBITDA to Interest Ratio, as defined in the
Credit Agreement, as of the Effective Date is as set forth below:

(a)

EBITDA

 

$             

 

 

(b)

Interest

 

$             

 

 

EBITDA to Interest Ratio [(a)/(b)]

 

 

 

   to 1

Minimum Permitted EBITDA to Interest Ratio

 

 

 

3.0 to 1

 

Furthermore, I have no knowledge of the occurrence of an Event of Default under
the Credit Agreement or of any event which with notice of lapse of time would
constitute an Event of Default, except those specifically stated below.

3M COMPANY

 

 

 

 

 

 

 

 

 

 

By

 

 

 

Its

 

 

 

 

 

 

E-1


--------------------------------------------------------------------------------


Exhibit F

Existing Letters of Credit

Account Party

 

Letter of
Credit No.

 

Current
Face Amount

 

Beneficiary

 

Automatic
Renewal

 

Seaside

 

316010

 

$

36,565,000

 

Amer. Intl.
Underwriters
Overseas Ltd.

 

Yes

 

Seaside

 

353416

 

$

41,600,000

 

Old Republic

 

Yes

 

Seaside

 

353417

 

$

5,000,000

 

Old Republic

 

Yes

 

Seaside

 

353418

 

$

300,000

 

American Guarantee
and Liability
Company

 

Yes

 

Seaside

 

353419

 

$

350,000

 

American Home
Assurance Company

 

Yes

 

Borrower

 

374761

 

$

10,375,604

 

Old Republic

 

Yes

 

Seaside

 

389120

 

$

3,841,536

 

Northwestern
National

 

Yes

 

Seaside

 

590187

 

$

9,909,864

 

Gererali
Ruckversischerung
AG

 

Yes

 

Seaside

 

590691

 

$

1,800,000

 

American Life
Insurance Co

 

Yes

 

 

F-1


--------------------------------------------------------------------------------